CREDIT AGREEMENT AMONG PARALLEL PETROLEUM CORPORATION AS BORROWER, AND PARALLEL,
L.P. AND PARALLEL, L.L.C., AS GUARANTORS, AND FIRST AMERICAN BANK, SSB AND THE
INSTITUTIONS NAMED HEREIN AS LENDERS, AND FIRST AMERICAN BANK, SSB AS AGENT JULY
17, 2002 TABLE OF CONTENTS
DEFINITIONS.................................................................1
COMMITMENTS OF THE LENDERS.................................................11
(a) Revolving Loans..........................................11 (b) Ratable
Loans............................................12 (c) Procedure for
Borrowing..................................12 (d) Letters of
Credit........................................12 (e) Procedure for Obtaining
Letters of Credit................13 (f) Voluntary Reduction of
Commitment........................14 (g) Mandatory Commitment
Reductions..........................14 (h) Several
Obligations......................................15 (i) Type and Number of
Advances..............................15 NOTES EVIDENCING
LOANS.....................................................15 (a) Form of
Notes............................................15 (b) Issuance of Additional
Notes.............................15 (c) Interest
Rates...........................................16 (d) Payment of
Interest......................................16 (e) Payment of
Principal.....................................16 (f) Payment to
Lenders.......................................16 (g) Sharing of Payments,
Etc.................................16 (h) Non-Receipt of Funds by the
Agent........................17 INTEREST RATES 17 (a)
Options..................................................17 (b) Interest Rate
Determination..............................18 (c) Conversion
Option........................................18 (d)
Recoupment...............................................19 (e) Interest Rates
Applicable After Default..................19 SPECIAL PROVISIONS RELATING TO
LOANS.......................................19 (a) Unavailability of Funds or
Inadequacy of Pricing.........19 (b) Change in
Laws...........................................20 (c) Increased Cost or Reduced
Return.........................20 (d) Discretion of Lender as to Manner of
Funding.............22 (e) Breakage
Fees............................................22 COLLATERAL
SECURITY........................................................23 -i- BORROWING
BASE.............................................................24 (a) Initial
Borrowing Base...................................24 (b) Subsequent
Determinations and Redeterminations of Borrowing Base....................24 (c)
Subsequent Unscheduled Redeterminations of Borrowing
Base.....................................25 (d) Other Determinations of the
Borrowing Base...............25 (e) Evaluation
Factors.......................................25 (f) Required Percentage of
Lenders...........................26 (g) Automatic Reductions of Borrowing
Base...................27
FEES.......................................................................27
(a) Letter of Credit Fee.....................................27 (b) Borrowing
Base Determination Fee.........................27 (c) Agency and Arrangement
Fee...............................28
PREPAYMENTS................................................................28
(a) Voluntary Prepayments....................................28 (b) Mandatory
Collateral or Prepayment For Borrowing Base
Deficiency.............................28 REPRESENTATIONS AND
WARRANTIES.............................................28 (a) Creation and
Existence...................................28 (b) Power and
Authority......................................29 (c) Binding
Obligations......................................29 (d) No Legal Bar or
Resultant Lien...........................29 (e) No
Consent...............................................29 (f) Financial
Condition......................................30 (g)
Liabilities..............................................30 (h)
Litigation...............................................30 (i) Taxes;
Governmental Charges..............................30 (j) Titles,
Etc..............................................30 (k)
Defaults.................................................30 (l) Casualties;
Taking of Properties.........................31 (m) Use of Proceeds; Margin
Stock............................31 (n) Location of Business and
Offices.........................31 (o) Compliance with the
Law..................................31 (p) No Material
Misstatements................................32 (q) Not A
Utility............................................32 (r)
ERISA....................................................32 (s) Public Utility
Holding Company Act.......................32 (t)
Subsidiaries.............................................32 -ii- (u)
Environmental Matters....................................32 (v)
Liens....................................................33 (w) Investment
Company Act...................................33 (x)
General..................................................33 CONDITIONS OF
LENDING......................................................33 AFFIRMATIVE
COVENANTS......................................................37 (a) Financial
Statements and Reports.........................37 (b) Certificates of
Compliance...............................38 (c) Accountants'
Certificate.................................39 (d) Taxes and Other
Liens....................................39 (e) Compliance with
Laws.....................................39 (f) Further
Assurances.......................................39 (g) Performance of
Obligations...............................40 (h)
Insurance................................................40 (i) Accounts and
Records.....................................40 (j) Right of
Inspection......................................41 (k) Notice of Certain
Events.................................41 (l) ERISA Information and
Compliance.........................41 (m) Environmental Reports and
Notices........................42 (n) Compliance and
Maintenance...............................42 (o) Operation of
Properties..................................42 (p) Compliance with Leases and
Other Instruments.............43 (q) Certain Additional Assurances Regarding
Maintenance and Operations of Properties.............................43 (r) Sale
of Certain Assets/Prepayment of Proceeds............43 (s) Title
Matters............................................44 (t) Curative
Matters.........................................44 (u) Change of Principal Place
of Business....................44 (v) Additional
Collateral....................................44 NEGATIVE
COVENANTS.........................................................45 (a)
Negative Pledge..........................................45 (b) Current
Ratio............................................45 (c) Debt Service Coverage
Ratio..............................45 (d) Adjusted Consolidated Net
Worth..........................45 (e) Consolidations and
Mergers...............................46 (f) Debts, Guaranties and Other
Obligations..................46 (g) Dividend and
Distributions...............................47 (h) Loans and
Advances.......................................47 (i) Receivables and
Payables.................................48 -iii- (j) Nature of
Business.......................................48 (k) Transactions with
Affiliates.............................48 (l) Rate Management
Transactions.............................48 (m)
Investments..............................................48 (n) Amendment to
Organizational Documents....................49 (o) ERISA
Compliance.........................................49 (p) Accounting Method and
Fiscal Year........................49 (q) Employee
Agreements......................................49 (r) Issuance of Equity
Interests.............................49 EVENTS OF
DEFAULT..........................................................50 THE AGENT
AND THE LENDERS..................................................52 (a)
Appointment and Authorization............................52 (b) Note
Holders.............................................53 (c) Consultation with
Counsel................................53 (d)
Documents................................................53 (e) Resignation or
Removal of Agent..........................54 (f) Responsibility of
Agent..................................54 (g) Independent
Investigation................................56 (h)
Indemnification..........................................56 (i) Benefit of
Section 15....................................57 (j) Pro Rata
Treatment.......................................57 (k) Assumption as to
Payments................................57 (l) Other
Financings.........................................57 (m) Interests of
Lenders.....................................58 (n)
Investments..............................................58 (o) Delegation to
Affiliates.................................58 (p) Execution of Collateral
Documents........................58 (q) Collateral
Releases......................................59 (r) Internal Revenue Service
Forms...........................59 EXERCISE OF
RIGHTS.........................................................59
NOTICES....................................................................60
EXPENSES...................................................................61
INDEMNITY..................................................................61
NON-LIABILITY OF LENDERS...................................................62
-iv- GOVERNING
LAW..............................................................62 INVALID
PROVISIONS.........................................................63 MAXIMUM
INTEREST RATE......................................................63
AMENDMENTS.................................................................63
MULTIPLE COUNTERPARTS......................................................64
CONFLICT...................................................................64
SURVIVAL...................................................................64
PARTIES BOUND..............................................................64
ASSIGNMENTS AND PARTICIPATIONS.............................................64
CHOICE OF FORUM: CONSENT TO SERVICE OF PROCESS AND
JURISDICTION......................................................66 WAIVER OF
JURY TRIAL.......................................................67 OTHER
AGREEMENTS...........................................................67
FINANCIAL TERMS............................................................67
COMMUNICATIONS VIA INTERNET................................................67
AMENDMENT AND RESTATEMENT..................................................67
-v- Exhibits Exhibit "A" - Notice of Borrowing Exhibit "B" - Revolving Note
Exhibit "C" - Guaranty Exhibit "D" - Certificate of Compliance Exhibit "E" -
Assignment and Acceptance Agreement Schedules Schedule "1" - Liens Schedule "2"
- Financial Condition Schedule "3" - Liabilities Schedule "4" - Litigation
Schedule "5" - Employee Agreements Schedule "6" - Title Matters Schedule "7" -
Curative Matters -vi- CREDIT AGREEMENT THIS CREDIT AGREEMENT (hereinafter
referred to as the "Agreement") executed as of the 17th day of July, 2002, is by
and among PARALLEL PETROLEUM CORPORATION, a Delaware corporation ("Borrower"),
PARALLEL, L.P., a Texas limited partnership ("PLP") and PARALLEL, L.L.C., a
Delaware limited liability company ("PLLC") (PLP and PLLC are collectively
referred to as "Guarantors" and individually as a "Guarantor"), and FIRST
AMERICAN BANK, SSB, a state savings bank ("First American"), and each of the
financial institutions which is a party hereto (as evidenced by the signature
pages to this Agreement) or which may from time to time become a party hereto
pursuant to the provisions of Section 29 hereof or any successor or assignee
thereof (hereinafter collectively referred to as "Lenders", and individually,
"Lender") and First American, as Agent ("Agent"). W I T N E S S E T H: WHEREAS,
Borrower has requested that the Lenders provide Borrower with a revolving credit
facility and the Lenders are willing to make such facility available to
Borrower. NOW, THEREFORE, in consideration of the mutual covenants and
agreements herein contained, the parties hereby agree as follows: 1.
Definitions. When used herein the terms "Agent", "Agreement", "Borrower", "First
American", "Guarantor", "Guarantors", "Lender", "Lenders", "PLLC" and "PLP"
shall have the meanings indicated above. When used herein the following terms
shall have the following meanings: Adjusted Consolidated Net Worth shall mean
Borrower's consolidated stockholders' equity, as determined in accordance with
GAAP, excluding the cumulative effect of any change in accounting principles
after April 1, 2002 and the after-tax net effect of any non-recurring non-cash
charges after April 1, 2002, including, without limitation, any charges under
Financial Accounting Standard Board Statement No. 144, as amended, supplemented
or modified from time to time. Advance means a borrowing hereunder (i) made to
the Borrower by some or all of the Lenders on the same Borrowing Date, or (ii)
converted or continued by the Lenders on the same date of conversion or
continuation, consisting, in either case, of the aggregate amount of the several
Loans of the same type and, in the case of LIBOR Loans, for the same Interest
Period. Affiliate means any Person which, directly or indirectly, controls, is
controlled by or is under common control with the relevant Person. For the
purposes of this definition, "control" (including, with correlative meanings,
the terms "controlled by" and "under common control with"), as used with respect
to any Person, shall mean a member of the board of directors, a partner or an
officer of such Person, or any other Person with possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, -1- through the ownership (of record, as trustee, or by
proxy) of voting shares, partnership interests or voting rights, through a
management contract or otherwise. Any Person owning or controlling directly or
indirectly ten percent or more of the voting shares, partnership interests or
voting rights, or other equity interest of another Person shall be deemed to be
an Affiliate of such Person. Assignment and Acceptance means a document
substantially in the form of Exhibit "E" hereto. Available Commitment means, at
any time, the Commitment then in effect minus the Total Outstandings. Base Rate
shall mean, as of any date, a rate of interest per annum equal to the higher of
(A) four and three-quarters percent (4.75%), (B) the fluctuating rate published
in the Money Rates section of The Wall Street Journal as the U.S. "prime rate",
or (C) the sum of the Federal Funds Effective Rate for such date plus one-half
of one percent (.50%) per annum. If the Money Rates section of The Wall Street
Journal contains more than one U.S. "prime rate", then the "prime rate" for
purposes of this definition shall be the higher of said rates. If the Money
Rates section of The Wall Street Journal does not have a rate designated by it
as its "prime rate", then the "prime rate" shall be deemed to be the fluctuating
rate of interest per annum which is the general reference rate designated by
Agent as its "reference rate", "base rate" or other similar rate and which is
comparable to the "prime rate" as described above. The Base Rate is used by
Agent as a general reference rate of interest, taking into account such factors
as Agent may deem appropriate, it being understood that it is not necessarily
the lowest or best rate actually charged to any customer and that Agent may make
various commercial or other loans at rates of interest having no relationship to
such rate. Each change in the Base Rate shall become effective without prior
notice to Borrower automatically as of the opening of business on the date of
such change in the Base Rate. Base Rate Loans shall mean any loan during any
period which bears interest based upon the Base Rate or which would bear
interest based upon the Base Rate if the Maximum Rate ceiling was not in effect
at that particular time. Borrowing Base shall mean the value assigned by the
Lenders from time to time to the Oil and Gas Properties or other Collateral
pursuant to Section 7 hereof. Borrowing Base Deficiency is used herein as
defined in Section 9(b) hereof. Borrowing Base Usage shall mean, as of any date,
the Total Outstandings divided by the Borrowing Base. -2- Borrowing Date means
the date elected by Borrower pursuant to Section 2(c) hereof for an Advance on
the Loan. Business Day shall mean (i) with respect to any borrowing, payment or
note selection of LIBOR Loans, a day (other than Saturdays or Sundays) on which
banks are legally open for business in Midland, Texas and New York, New York and
on which dealings in United States dollars are carried on in the London
interbank market, and (ii) for all other purposes a day (other than Saturdays
and Sundays) on which banks are legally open for business in Midland, Texas.
Change of Management shall occur if a majority of the individuals comprising the
Board of Directors of Borrower as of the Effective Date shall either resign, be
declared incompetent or otherwise be removed (voluntarily or involuntarily) or
cease to serve as members of the Board of Directors of Borrower. Collateral is
used herein as defined in Section 6 hereof. Commitment means (A) for all
Lenders, the lesser of (i) $100,000,000 or (ii) the Borrowing Base, as reduced
or increased from time to time pursuant to Sections 2 and 7 hereof, and (B) as
to any Lender, its obligation to make Advances hereunder in amounts not
exceeding, in the aggregate, an amount equal to such Lender's Commitment
Percentage times the total Commitment as of any date. The Commitment of each
Lender hereunder shall be adjusted from time to time to reflect assignments made
by such Lender pursuant to Section 29 hereof. Each reduction in the Commitment
shall result in a Pro Rata reduction in each Lender's Commitment. Commitment
Percentage means for each Lender the percentage set forth opposite the Lender's
name on the signature page hereto. The Commitment Percentage of each Lender
hereunder shall be adjusted from time to time to reflect assignments made by
such Lender pursuant to Section 29 hereof. Consolidated Cash Flow means
Borrower's Consolidated Net Income for each fiscal quarter of Borrower, less
preferred dividends paid by Borrower during each such fiscal quarter, plus
depreciation, depletion and other non-cash charges of Borrower during each such
fiscal quarter determined in accordance with GAAP. Consolidated Current Assets
means the total of the consolidated current assets determined in accordance with
GAAP, including as of any date, the Available Commitment. Consolidated Current
Liabilities means the total of consolidated current obligations as determined in
accordance with GAAP, excluding therefrom, as of any date, current maturities
due on the Loans. -3- Consolidated Net Income shall mean Borrower's consolidated
net income after income taxes calculated in accordance with GAAP. Control
Agreement means that certain Control Agreement dated as of the Effective Date
among PLP, Salomon Smith Barney Inc. and Agent with respect to the SSB account.
Current Ratio means the ratio of Consolidated Current Assets for the date or
period being measured to the Consolidated Current Liabilities for such date or
period. Debt Service Coverage Ratio means the ratio of Borrower's Consolidated
Cash Flow during each fiscal quarter of Borrower to the aggregate amount of (i)
the Monthly Commitment Reductions during each such fiscal quarter, and (ii) the
required interest payments under the Notes during each such fiscal quarter.
Default means all the events specified in Section 14 hereof, regardless of
whether there shall have occurred any passage of time or giving of notice, or
both, that would be necessary in order to constitute such event as an Event of
Default. Default Rate shall mean a default rate of interest determined in
accordance with Section 4(e) hereof. Defaulting Lender is used herein as defined
in Section 3(f) hereof. Effective Date means the date of this Agreement.
Eligible Assignee means any of (i) a Lender or any Affiliate of a Lender; (ii) a
commercial bank organized under the laws of the United States, or any state
thereof, and having a combined capital and surplus of at least $100,000,000;
(iii) a commercial bank organized under the laws of any other country which is a
member of the Organization for Economic Cooperation and Development, or a
political subdivision of any such country, and having a combined capital and
surplus of at least $100,000,000, provided that such bank is acting through a
branch or agency located in the United States; (iv) a Person that is primarily
engaged in the business of commercial lending and that (A) is a subsidiary of a
Lender, (B) a subsidiary of a Person of which a Lender is a subsidiary, or (C) a
Person of which a Lender is a subsidiary; (v) any other entity (other than a
natural person) which is an "accredited investor" (as defined in Regulation D
under the Securities Act) which extends credit or buys loans as one of its
businesses, including, but not limited to, insurance companies, mutual funds,
investments funds and lease financing companies; and (vi) with respect to any
Lender that is a fund that invests in loans, any other fund that invests in
loans and is managed by the same investment advisor of such Lender or by an
Affiliate of such investment advisor (and treating all such funds so managed as
a single Eligible Assignee); provided, however, that no Affiliate of Borrower or
of either Guarantor shall be an Eligible Assignee. -4- Energen Stock means
shares of common stock of Energen Corporation, an Alabama corporation, owned by
Borrower or any Subsidiary from time to time. Engineered Value is used herein as
defined in Section 6 hereof. Environmental Laws means the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended by
the Superfund Amendments and Reauthorization Act of 1986, 42 U.S.C.A. §9601, et
seq., the Resource Conservation and Recovery Act, as amended by the Hazardous
Solid Waste Amendment of 1984, 42 U.S.C.A. §6901, et seq., the Clean Water Act,
33 U.S.C.A. §1251, et seq., the Clean Air Act, 42 U.S.C.A. §1251, et seq., the
Toxic Substances Control Act, 15 U.S.C.A. §2601, et seq., The Oil Pollution Act
of 1990, 33 U.S.G. §2701, et seq., and all other laws, statutes, codes, acts,
ordinances, orders, judgments, decrees, injunctions, rules, regulations, orders,
permits and restrictions of any federal, state, county, municipal and other
governments, departments, commissions, boards, agencies, courts, authorities,
officials and officers, domestic or foreign, relating to oil pollution, air
pollution, water pollution, noise control and/or the handling, discharge,
disposal or recovery of on-site or off-site asbestos, radioactive materials,
spilled or leaked petroleum products, distillates or fractions and industrial
solid waste or "hazardous substances" as defined by 42 U.S.C. §9601, et seq., as
amended, as each of the foregoing may be amended from time to time.
Environmental Liability means any claim, demand, obligation, cause of action,
order, violation, damage, injury, judgment, penalty or fine, cost of
enforcement, cost of remedial action or any other costs or expense whatsoever,
including reasonable attorneys' fees and disbursements, resulting from the
violation or alleged violation of any Environmental Law or the release of any
substance into the environment which is required to be remediated by a
regulatory agency or governmental authority or the imposition of any
Environmental Lien (as hereinafter defined), which could reasonably be expected
to individually or in the aggregate have a Material Adverse Effect.
Environmental Lien means a Lien in favor of any court, governmental agency or
instrumentality or any other Person (i) for any Environmental Liability or (ii)
for damages arising from or cost incurred by such court or governmental agency
or instrumentality or other person in response to a release or threatened
release of asbestos or "hazardous substance" into the environment, the
imposition of which Lien could reasonably be expected to have a Material Adverse
Effect. ERISA means the Employee Retirement Income Security Act of 1974, as
amended. Event of Default is used herein as defined in Section 14 hereof.
Federal Funds Effective Rate shall mean, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the -5- Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of Dallas, Texas, or, if such rate is not so published for any day which is
a Business Day, the average of the quotations at approximately 10:00 a.m.
(Dallas, Texas time) on such day on such transactions received by the Agent from
three (3) Federal funds brokers of recognized standing selected by the Agent in
its sole discretion. Financial Statements means balance sheets, income
statements, statements of cash flow and appropriate footnotes and schedules,
prepared in accordance with GAAP. GAAP means generally accepted accounting
principles, consistently applied. Guaranties means the unlimited Guaranties of
Guarantors in the form of Exhibit "C" attached hereto. Interest Payment Date
shall mean the last day of each calendar month in the case of Base Rate Loans
and, in the case of LIBOR Loans, the last day of the applicable Interest Period,
and if such Interest Period is longer than three (3) months, at three (3) month
intervals following the first day of such Interest Periods. Interest Period
shall mean with respect to any LIBOR Loan (i) initially, the period commencing
on the date such LIBOR Loan is made and ending one (1), two (2), three (3) or
six (6) months (if, at the date of any such election, a six (6) month placement
is available to the Agent) thereafter as selected by the Borrower pursuant to
Section 4(a)(ii), and (ii) thereafter, each period commencing on the day
following the last day of the next preceding Interest Period applicable to such
LIBOR Loan and ending one (1), two (2), three (3) or six (6) months (if, at the
date of any such election, a six (6) month placement is available to the Agent)
thereafter, as selected by the Borrower pursuant to Section 4(a)(ii); provided,
however, that (i) if any Interest Period would otherwise expire on a day which
is not a Business Day, such Interest Period shall expire on the next succeeding
Business Day unless the result of such extension would be to extend such
Interest Period into the next calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day, (ii) if any Interest Period
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) such Interest Period shall end on the last Business Day of a
calendar month, and (iii) any Interest Period which would otherwise expire after
the Maturity Date shall end on such Maturity Date. Letters of Credit is used
herein as defined in Section 2(d) hereof. LIBOR Base Rate shall mean the offered
rate for the period equal to or greater than the Interest Period for U.S. dollar
deposits of not less than $1,000,000 as of 11:00 a.m. City of London, England
time two (2) Business Days prior to the first day of the Interest Period as -6-
shown on the display designated as "British Bankers Association Interest
Settlement Rates" on Reuter's for the purpose of displaying such rate. In the
event such rate is not available on Reuter's, then such offered rate shall be
otherwise independently determined by the Agent from an alternate, substantially
independent source available to Agent or shall be calculated by Agent by
substantially similar methodology as that theretofore used to determine such
offered rate. LIBOR Loans means any loans during any period which bear interest
at the LIBOR Rate, or which would bear interest at such rate if the Maximum Rate
ceiling was not in effect at a particular time. LIBOR Margin means: (a) two and
three-quarters percent (2.75%) per annum whenever the Borrowing Base Usage is
equal to or greater than 75%; or (b) two and one-half percent (2.50%) per annum
whenever the Borrowing Base Usage is equal to or greater than 50%, but less than
75%; or (c) two and one-quarter percent (2.25%) per annum whenever the Borrowing
Base Usage is less than 50%. LIBOR Rate means, with respect to a LIBOR Loan for
the relevant Interest Period, the higher of (A) four and three quarters percent
(4.75%), or (B) the sum of (i) the quotient of the LIBOR Base Rate applicable to
such Interest Period, divided by one minus the Reserve Requirement (expressed as
a decimal) applicable to such Interest Period, plus (ii) the LIBOR Margin. The
LIBOR Rate shall be rounded to the next higher multiple of 1/100th of one
percent if the rate is not such a multiple. Lien means any mortgage, deed of
trust, pledge, security interest, assignment, encumbrance or lien (statutory or
otherwise) of every kind and character. Loan Documents means this Agreement, the
Notes, the Guaranties in the form of Exhibit "C" hereto, the Security
Instruments and all other documents executed by Borrower, Guarantors or any of
their Subsidiaries and delivered to the Agent or the Lenders in connection with
the transactions described in this Agreement. Loans means the Revolving Loans.
Majority Lenders means Lenders holding 66-2/3% or more of the Commitments or if
one or more of the Commitments have been terminated, Lenders holding 66-2/3% of
the outstanding Loans. -7- Material Adverse Effect shall mean a material adverse
effect on (i) the assets or properties, liabilities, financial condition,
business, operations, affairs or circumstances of Borrower or either Guarantor,
(ii) the ability of the Borrower or either Guarantor to carry out its businesses
as of the date of this Agreement or as proposed at the date of this Agreement to
be conducted, (iii) the ability of Borrower or either Guarantor to perform fully
and on a timely basis its obligations under any of the Loan Documents, or (iv)
the validity or enforceability of any of the Loan Documents or the rights and
remedies of the Agent or the Lenders thereunder. Maturity Date shall mean July
17, 2006. Maximum Rate means at any particular time in question, the maximum
non-usurious rate of interest which under applicable law may then be charged on
the Notes. If such Maximum Rate changes after the date hereof, the Maximum Rate
shall be automatically increased or deceased, as the case may be, without notice
to Borrower from time to time as of the effective date of each change in such
Maximum Rate. Monthly Commitment Reduction is used herein as defined in Section
2(g). Notes means the Revolving Notes, substantially in the form of Exhibit "B"
hereto issued or to be issued hereunder to each Lender, respectively, to
evidence the indebtedness to such Lender arising by reason of the Advances on
the Commitment, together with all modifications, renewals and extensions thereof
or any part thereof. Notice of Borrowing is used herein as defined in Section
2(c) hereof. Oil and Gas Properties means all oil, gas and mineral properties
and interests and related personal properties, in which Borrower or any
Subsidiary owns an interest. Other Financing is used herein as defined in
Section 15(l) hereof. Payor is used herein as defined in Section 3(h)hereof.
Permitted Liens shall mean (i) royalties, overriding royalties, reversionary
interests, production payments and similar burdens to the extent the same do not
reduce Borrower's net revenue interest in the Oil and Gas Properties to an
interest below that represented to Agent; (ii) sales contracts or other
arrangements for the sale of production of oil, gas or associated liquid or
gaseous hydrocarbons which would not (when considered cumulatively with the
matters discussed in clause (i) above) deprive Borrower or either Guarantor of
any material right in respect of its assets or properties (except for rights
customarily granted with respect to such contracts and arrangements); (iii)
statutory Liens for taxes or other assessments that are not yet delinquent (or
that, if delinquent, are being contested in good faith by appropriate
proceedings, levy and execution thereon having been stayed and continue to be
stayed and for which -8- Borrower has set aside on its books adequate reserves
in accordance with GAAP); (iv) easements, rights of way, servitudes, permits,
surface leases and other rights in respect to surface operations, pipelines,
grazing, logging, canals, ditches, reservoirs or the like, conditions, covenants
and other restrictions, and easements of streets, alleys, highways, pipelines,
telephone lines, power lines, railways and other easements and rights of way on,
over or in respect of Borrower's or either Guarantor's assets or properties and
that do not individually or in the aggregate cause a Material Adverse Effect;
(v) materialmen's, mechanic's, repairman's, employee's, vendor's, laborer's
warehousemen's, landlord's, carrier's, pipeline's, contractor's,
sub-contractor's, operator's, non-operator's (arising under operating or joint
operating agreements), and other Liens (including any financing statements filed
in respect thereof) incidental to obligations incurred by Borrower or either
Guarantor in connection with the construction, maintenance, development,
transportation, processing, storage or operation of Borrower's or either
Guarantor's assets or properties to the extent not delinquent (or which, if
delinquent, are being contested in good faith by appropriate proceedings and for
which Borrower or either Guarantor, as applicable, has set aside on its books
adequate reserves in accordance with GAAP); (vi) all contracts, agreements and
instruments, and all defects and irregularities and other matters affecting
Borrower's or either Guarantor's assets and properties which were in existence
at the time Borrower's or either Guarantor's assets and properties were
originally acquired by it and all routine operational agreements entered into in
the ordinary course of business, which contracts, agreements, instruments,
defects, irregularities and other matters and routine operational agreements are
not such as to, individually or in the aggregate, interfere materially with the
operation, value or use of Borrower's or either Guarantor's assets and
properties, considered in the aggregate; (vii) liens in connection with
workmen's compensation, unemployment insurance or other social security, old age
pension or public liability obligations; (viii) legal or equitable encumbrances
deemed to exist by reason of the existence of any litigation or other legal
proceeding or arising out of a judgment or award with respect to which an appeal
is being prosecuted in good faith and levy and execution thereon have been
stayed and continue to be stayed; (ix) rights reserved to or vested in any
municipality, governmental, statutory or other public authority to control or
regulate Borrower's or either Guarantor's assets and properties in any manner,
and all applicable laws, rules and orders from any governmental authority; (x)
landlord's liens; (xi) Liens incurred pursuant to the Security Instruments and
Liens expressly subordinated to the Liens under the Security Instruments that
secure obligations to Persons other than Lenders or their Affiliates under Rate
Management Transactions permitted pursuant to Section 13(l) hereof; (xii) to the
extent permitted by the Control Agreement, Liens in favor of Salomon Smith
Barney Inc., provided such Liens are junior and subordinate to the Liens under
the Security Instruments; and (xiii) Liens existing at the date of this
Agreement which are identified in Schedule "1" hereto. Person means an
individual, a corporation, a partnership, an association, a trust or any other
entity or organization, including a government or political subdivision or an
agency or instrumentality thereof. -9- Plan means any plan subject to Title IV
of ERISA and maintained by Borrower, either Guarantor or any Subsidiary, or any
such plan to which Borrower is required to contribute on behalf of its
employees. Prior Note means that certain Promissory Note dated January 25, 2002,
in the original principal amount of $30,000,000.00 executed by Borrower and
payable to the order of First American. Pro Rata or Pro Rata Part means for each
Lender, (i) for all purposes where no Loan is outstanding, such Lender's
Commitment Percentage and (ii) otherwise, the proportion which the portion of
the outstanding Loans owed to such Lender bears to the aggregate outstanding
Loans owed to all Lenders at the time in question. Rate Management Transaction
means any transaction (including an agreement with respect thereto) now existing
or hereafter entered into by Borrower or any of its Subsidiaries which is a rate
swap, basis swap, forward rate transaction, commodity swap, commodity option,
equity or equity index swap, equity or equity index option, bond option,
interest rate option, forward exchange transaction, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.
Regulation D shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto and
other regulation or official interpretation of said Board of Governors relating
to reserve requirements applicable to member banks of the Federal Reserve
System. Reimbursement Obligations shall mean at any time, the obligations of
Borrower in respect of all Letters of Credit then outstanding to reimburse
amounts paid by any Lender in respect of any drawing or drawings under a Letter
of Credit. Required Payment is used herein as defined in Section 3(h) hereof.
Reserve Requirement means, with respect to any Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.
Revolving Loan or Loans means an Advance or Advances made pursuant to Section
2(a) hereof. SSB Account means the securities account described in the Control
Agreement. -10- Security Instruments is used collectively herein to mean this
Agreement, all Deeds of Trust, Mortgages, Security Agreements, Assignments of
Production and Financing Statements and other collateral documents covering
certain of the Oil and Gas Properties and related personal property, equipment,
oil and gas inventory and proceeds of the foregoing, all guaranties, all pledge
agreements, all security agreements and all collateral assignments of notes and
liens executed as security for the Loans, all such documents to be in form and
substance reasonably satisfactory to Agent. Subsidiary means any corporation or
other entity of which securities or other ownership interests having ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions are at the time directly or indirectly owned by
Borrower or another Subsidiary. Total Outstandings means, at any time, the sum
of (i) the total principal balance outstanding on the Revolving Loans, plus (ii)
the total face amount of all outstanding Letters of Credit, plus (iii) the
amount of all unpaid Reimbursement Obligations. Tranche means a set of LIBOR
Loans made by the Lenders at the same time and for the same Interest Period.
Unscheduled Redeterminations means a redetermination of the Borrowing Base made
at any time other than on the dates set for the regular redetermination of the
Borrowing Base which are made (A) at the request of Borrower (but only once each
six (6) month period), or (B) at the reasonable request of Majority Lenders, or
(C) at any time that Agent or Majority Lenders determine, in their sole
discretion that either (i) there has been a material decrease in the value of
the Collateral, or (ii) an event has occurred which could cause a Material
Adverse Effect. 2. Commitments of the Lenders. (a) Revolving Loans. On the terms
and conditions hereinafter set forth, each Lender agrees severally to make
Advances to Borrower from time to time during the period beginning on the
Effective Date and ending on the Maturity Date in such amounts as Borrower may
request up to an amount not to exceed, in the aggregate principal amount
advanced at any time, its Pro Rata Part of the Available Commitment. Subject to
the terms of this Agreement, Borrower may borrow, repay and reborrow at any time
prior to the Maturity Date. The obligation of Borrower hereunder shall be
evidenced by this Agreement and the Notes issued in connection herewith, said
Notes to be as described in Section 3 hereof. Notwithstanding any other
provision of this Agreement, no Advance shall be required to be made hereunder
if any Default or Event of Default has occurred and is continuing. Each Advance
under the Commitment shall be an aggregate amount of at least $500,000 or any
whole multiples of $100,000 in excess thereof. -11- Irrespective of the face
amount of the Note or Notes, the Lenders shall never have the obligation to
Advance any amount or amounts in excess of the Commitment or to increase the
Commitment. (b) Ratable Loans. Each Advance hereunder shall consist of Revolving
Loans made from the several Lenders ratably in proportion to the ratio that
their respective Commitments bear to the total of all Commitments. (c) Procedure
for Borrowing. Whenever Borrower desires an Advance under the Commitment, it
shall give Agent telegraphic, telex, facsimile or telephonic notice ("Notice of
Borrowing") of such requested Advance, which in the case of telephonic notice,
shall be promptly confirmed in writing. Each Notice of Borrowing shall be in the
form of Exhibit "A" attached hereto and shall be received by Agent not later
than 11:00 a.m. Midland, Texas time, (i) one Business Day prior to the Borrowing
Date in the case of the Base Rate Loan, or (ii) three Business Days prior to any
proposed Borrowing Date in the case of LIBOR Loans. Each Notice of Borrowing
shall specify (i) the Borrowing Date (which shall be a Business Day), (ii) the
principal amount to be borrowed, (iii) the portion of the Advance constituting
Base Rate Loans and/or LIBOR Loans and (iv) if any portion of the proposed
Advance is to constitute LIBOR Loans, the initial Interest Period selected by
Borrower pursuant to Section 4 hereof to be applicable thereto. Upon receipt of
such Notice, Agent shall advise each Lender thereof; provided, that if the
Lenders have received at least one (1) day's notice of such Advance prior to
funding of a Base Rate Loan, or at least three (3) days' notice of each Advance
prior to funding in the case of a LIBOR Loan, each Lender shall provide Agent at
its office at 1004 N. Big Spring, Suite 121, Midland, Texas 79701, not later
than 1:00 p.m., Midland, Texas time, on the Borrowing Date, in immediately
available funds, its Pro Rata Part of the requested Advance, but the aggregate
of all such fundings by each Lender shall never exceed such Lender's Commitment.
Not later than 2:00 p.m., Midland, Texas time, on the Borrowing Date, Agent
shall make available to the Borrower at the same office, in like funds, the
aggregate amount of such requested Advance. Neither Agent nor any Lender shall
incur any liability to the Borrower in acting upon any Notice of Borrowing
referred to above which Agent or such Lender believes in good faith to have been
given by a duly authorized officer or other person authorized to borrow on
behalf of Borrower or for otherwise acting in good faith under this Section
2(c). Upon funding of Advances by Lenders and such funds being made available to
Borrower in accordance with this Agreement, pursuant to any such Notice, the
Borrower shall have effected Advances hereunder. (d) Letters of Credit. On the
terms and conditions hereinafter set forth, the Agent shall from time to time
during the period beginning on the Effective Date and ending on the Maturity
Date upon request of Borrower issue standby Letters of Credit for -12- the
account of Borrower (the "Letters of Credit") in such face amounts as Borrower
may request, but not to exceed in the aggregate face amount at any time
outstanding the sum of One Million and No/100 Dollars ($1,000,000.00). The face
amount of all Letters of Credit issued and outstanding hereunder shall be
considered as Advances on the Commitment for Borrowing Base purposes and all
payments made by the Agent on such Letters of Credit shall be considered as
Advances under the Notes. Each Letter of Credit used for the account of Borrower
hereunder shall (i) be in favor of such beneficiaries as are specifically
requested by Borrower for purposes of securing Borrower's obligations associated
with its oil and gas operations and activities, or securing Borrower's
obligations in connection with Rate Management Transactions permitted under this
Agreement, (ii) have an expiration date not exceeding the earlier of (a) one
year or (b) the Maturity Date, and (iii) contain such other terms and provisions
as may be required by Agent. Each Lender (other than Agent) agrees that, upon
issuance of any Letter of Credit hereunder, it shall automatically acquire a
participation in the Agent's liability under such Letter of Credit in an amount
equal to such Lender's Commitment Percentage of such liability, and each Lender
(other than Agent) thereby shall absolutely, unconditionally and irrevocably
assume, as primary obligor and not as surety, and shall be unconditionally
obligated to Agent to pay and discharge when due, its Commitment Percentage of
Agent's liability under such Letter of Credit. The Borrower hereby
unconditionally agrees to pay and reimburse the Agent for the amount of each
demand for payment under any Letter of Credit that is in compliance with the
provisions of any such Letter of Credit at or prior to the date on which payment
is to be made by the Agent to the beneficiary thereunder, without presentment,
demand, protest or other formalities of any kind. Upon receipt from any
beneficiary of any Letter of Credit of any demand for payment under such Letter
of Credit, the Agent shall promptly notify the Borrower of the demand and the
date upon which such payment is to be made by the Agent to such beneficiary in
respect of such demand. Forthwith upon receipt of such notice from the Agent,
Borrower shall advise the Agent whether or not Borrower intends to borrow
hereunder to finance its obligations to reimburse the Agent, and if so, submit a
Notice of Borrowing as provided in Section 2(c) hereof. If Borrower fails to so
advise Agent and thereafter fails to reimburse Agent, the Agent shall notify
each Lender of the demand and the failure of the Borrower to reimburse the
Agent, and each Lender shall reimburse the Agent for its Commitment Percentage
of each such draw paid by the Agent and unreimbursed by the Borrower. All such
amounts paid by Agent and/or reimbursed by the Lenders shall be treated as an
Advance or Advances under the Commitment, which Advances shall be immediately
due and payable and shall bear interest at the Maximum Rate. (e) Procedure for
Obtaining Letters of Credit. The amount and date of issuance, renewal, extension
or reissuance of a Letter of Credit pursuant to the Lenders' commitments above
in Section 2(d) shall be designated by Borrower's written request -13- delivered
to Agent at least three (3) Business Days prior to the date of such issuance,
renewal, extension or reissuance. Concurrently with or promptly following the
delivery of the request for a Letter of Credit, the Borrower shall execute and
deliver to the Agent an application and agreement with respect to the Letter of
Credit, said application and agreement to be in the form used by the Agent. The
Agent shall not be obligated to issue, renew, extend or reissue such Letter of
Credit if (A) the amount thereon when added to the face amount of the
outstanding Letters of Credit plus any Reimbursement Obligations exceeds One
Million and No/100 Dollars ($1,000,000.00) or (B) the amount thereof when added
to the Total Outstandings would exceed the Commitment. Borrower agrees to pay
the Agent for the benefit of the Lenders commissions for issuing the Letters of
Credit (calculated separately for each Letter of Credit) in an amount equal to
the greater of (i) the LIBOR Margin then in effect per annum times the maximum
face amount of the Letter of Credit or (ii) $500.00. In addition, Borrower
agrees to pay to the Agent for its own account an additional commission of
one-quarter of one percent (.25%) times the maximum face amount of such Letter
of Credit for issuing each such Letter of Credit. Such commissions shall be
payable prior to the issuance of each Letter of Credit and thereafter on each
anniversary date of such issuance while such Letter of Credit is outstanding.
(f) Voluntary Reduction of Commitment. Subject to the provisions of Section 5(e)
hereof, Borrower may at any time, or from time to time, upon not less than three
(3) Business Days' prior written notice to Agent, reduce or terminate the
Commitment; provided, however, that (i) each reduction in the Commitment must be
in the amount of $1,000,000 or more, in increments of $100,000 and (ii) each
reduction must be accompanied by a prepayment of the Notes in the amount by
which the outstanding principal balance of the Notes exceeds the Commitment as
reduced pursuant to this Section 2(f). (g) Mandatory Commitment Reductions. (i)
Sale of Assets. The Borrowing Base shall be reduced from time to time by the
amount of any prepayment required by Section 12(r) hereof upon the sale of
assets. If, as a result of any such reduction in the Borrowing Base, the Total
Outstandings ever exceed the Borrowing Base then in effect, Borrower shall make
the mandatory prepayment of principal required pursuant to Section 9(b) hereof.
(ii) Monthly Commitment Reductions. The Commitment shall be reduced as of the
last day of each month commencing August 31, 2003, by an amount determined by
the Lenders pursuant to Section 7 hereof (the "Monthly Commitment Reduction").
Subject to Lenders' right to redetermine the Monthly Commitment Reduction
pursuant to Section 7 hereof, the Monthly Commitment Reduction on August -14-
31, 2003 and on the last day of each month thereafter, shall be in an amount
equal to the amount of the Borrowing Base on the day immediately preceding the
date of each such Monthly Commitment Reduction divided by the number of months
then remaining prior to the Maturity Date. If as a result of any such Monthly
Commitment Reduction, the Total Outstandings ever exceed the Commitment then in
effect, Borrower shall make the mandatory prepayment of principal required
pursuant to Section 9(b) hereof. (h) Several Obligations. The obligations of the
Lenders under the Commitment are several and not joint. The failure of any
Lender to make an Advance required to be made by it shall not relieve any other
Lender of its obligation to make its Advance, and no Lender shall be responsible
for the failure of any other Lender to make the Advance to be made by such other
Lender. No Lender shall be required to lend hereunder any amount in excess of
its legal lending limit. (i) Type and Number of Advances. Any Advance on the
Commitment may be a Base Rate Loan or a LIBOR Loan, or a combination thereof, as
selected by the Borrower pursuant to Section 4 hereof. The total number of
Tranches which may be outstanding at any time shall never exceed three (3). 3.
Notes Evidencing Loans. The loans described above in Section 2 shall be
evidenced by promissory notes of Borrower as follows: (a) Form of Notes. The
Revolving Loan shall be evidenced by a Note or Notes in the aggregate face
amount of $100,000,000, and the Note or Notes shall be in the form of Exhibit
"B" hereto with appropriate insertions. Notwithstanding the face amount of the
Notes, the actual principal amount due from the Borrower to Lenders on account
of the Notes, as of any date of computation, shall be the sum of Advances then
and theretofore made on account thereof, less all principal payments actually
received by Lenders in collected funds with respect thereto. Although the Notes
may be dated as of the Effective Date, interest in respect thereof shall be
payable only for the period during which the loans evidenced thereby are
outstanding and, although the stated amount of the Notes may be higher, the
Notes shall be enforceable, with respect to Borrower's obligation to pay the
principal amount thereof, only to the extent of the unpaid principal amount of
the Revolving Loans. Irrespective of the face amount of the Notes, no Lender
shall ever be obligated to advance on the Commitment any amount in excess of its
Commitment then in effect. (b) Issuance of Additional Notes. At the Effective
Date there shall be outstanding Note or Notes in the aggregate face amount of
$100,000,000 payable to the order of Lenders. From time to time new Notes may be
issued to other Lenders as such Lenders become parties to this Agreement. Upon
request from Agent, Borrower shall -15- execute and deliver to Agent any such
new or additional Notes. From time to time as new Notes are issued the Agent
shall require that each Lender exchange its Note(s) for newly issued Note(s) to
better reflect the extent of each Lender's Commitments hereunder. (c) Interest
Rates. The unpaid principal balance of the Notes shall bear interest from time
to time as set forth in Section 4 hereof. (d) Payment of Interest. Interest on
the Notes shall be payable on each Interest Payment Date. (e) Payment of
Principal. Principal of the Revolving Loans shall be due and payable to the
Agent for the ratable benefit of the Lenders on the Maturity Date unless earlier
due in whole or in part as a result of an acceleration of the amount due or
pursuant to the mandatory prepayment provisions of Section 9(b) hereof. (f)
Payment to Lenders. Each Lender's Pro Rata Part of payment or prepayment of the
Loans shall be directed by wire transfer to such Lender by the Agent at the
address provided to the Agent for such Lender for payments no later than 2:00
p.m., Midland, Texas, time on the Business Day such payments or prepayments are
deemed hereunder to have been received by Agent; provided, however, in the event
that any Lender shall have failed to make an Advance as contemplated under
Section 2 hereof (a "Defaulting Lender") and the Agent or another Lender or
Lenders shall have made such Advance, payment received by Agent for the account
of such Defaulting Lender or Lenders shall not be distributed to such Defaulting
Lender or Lenders until such Advance or Advances shall have been repaid in full
to the Lender or Lenders who funded such Advance or Advances. Any payment or
prepayment received by Agent at any time after 12:00 noon, Midland, Texas, time
on a Business Day shall be deemed to have been received on the next Business
Day. Interest shall cease to accrue on any principal as of the end of the day
preceding the Business Day on which any such payment or prepayment is deemed
hereunder to have been received by Agent. If Agent fails to transfer any
principal amount to any Lender as provided above, then Agent shall promptly
direct such principal amount by wire transfer to such Lender. (g) Sharing of
Payments, Etc. If any Lender shall obtain any payment (whether voluntary,
involuntary, or otherwise) on account of the Loans, (including, without
limitation, any set-off) which is in excess of its Pro Rata Part of payments on
the Loans, as the case may be, obtained by all Lenders, such Lender shall
purchase from the other Lenders such participation as shall be necessary to
cause such purchasing Lender to share the excess payment pro rata with each of
them; provided that, if all or any portion of such excess payment is thereafter
recovered from such purchasing Lender, the -16- purchase shall be rescinded and
the purchase price restored to the extent of the recovery. Borrower agrees that
any Lender so purchasing a participation from another Lender pursuant to this
Section may, to the fullest extent permitted by law, exercise all of its rights
of payment (including the right of offset) with respect to such participation as
fully as if such Lender were the direct creditor of Borrower in the amount of
such participation. (h) Non-Receipt of Funds by the Agent. Unless the Agent
shall have been notified by a Lender or the Borrower (the "Payor") prior to the
date on which such Lender is to make payment to the Agent of the proceeds of a
Loan to be made by it hereunder or Borrower is to make a payment to the Agent
for the account of one or more of the Lenders, as the case may be (such payment
being herein called the "Required Payment"), which notice shall be effective
upon receipt, that the Payor does not intend to make the Required Payment to the
Agent, the Agent may assume that the Required Payment has been made and may, in
reliance upon such assumption (but shall not be required to), make the amount
thereof available to the intended recipient on such date and, if the Payor has
not in fact made the Required Payment to the Agent, the recipient of such
payment shall, on demand, pay to the Agent the amount made available to it
together with interest thereon in respect of the period commencing on the date
such amount was made available by the Agent until the date the Agent recovers
such amount at the rate applicable to such portion of the applicable Loan. 4.
Interest Rates. (a) Options. (i) Base Rate Loans. On all Base Rate Loans
Borrower agrees to pay interest on the Notes calculated on the basis of the
actual days elapsed in a year consisting of 365 days, or if appropriate, 366
days with respect to the unpaid principal amount of each Base Rate Loan from the
date the proceeds thereof are made available to Borrower until maturity (whether
by acceleration or otherwise), at a varying rate per annum equal to the lesser
of (i) the Maximum Rate (defined herein), or (ii) the Base Rate. Subject to the
provisions of this Agreement as to prepayment, the principal of the Notes
representing Base Rate Loans shall be payable as specified in Section 3(e)
hereof and the interest in respect of each Base Rate Loan shall be payable on
each Interest Payment Date applicable thereto. Past due principal and, to the
extent permitted by law, past due interest in respect to each Base Rate Loan,
shall bear interest, payable on demand, at a rate per annum equal to the Default
Rate. -17- (ii) LIBOR Loans. On all LIBOR Loans Borrower agrees to pay interest
calculated on the basis of a year consisting of 360 days with respect to the
unpaid principal amount of each LIBOR Loan from the date the proceeds thereof
are made available to Borrower until maturity (whether by acceleration or
otherwise), at a varying rate per annum equal to the lesser of (i) the Maximum
Rate, or (ii) the LIBOR Rate. Subject to the provisions of this Agreement with
respect to prepayment, the principal of the Notes shall be payable as specified
in Section 3(e) hereof and the interest with respect to each LIBOR Loan shall be
payable on each Interest Payment Date applicable thereto. Past due principal
and, to the extent permitted by law, past due interest shall bear interest,
payable on demand, at a rate per annum equal to the Default Rate. Upon three (3)
Business Days' written notice prior to the making by the Lenders of any LIBOR
Loan (in the case of the initial Interest Period therefor) or the expiration
date of each succeeding Interest Period (in the case of subsequent Interest
Periods therefor), Borrower shall have the option, subject to compliance by
Borrower with all of the provisions of this Agreement, as long as no Event of
Default exists, to specify whether the Interest Period commencing on any such
date shall be a one (1), two (2), three (3) or six (6) month period. If Agent
shall not have received timely notice of a designation of such Interest Period
as herein provided, Borrower shall be deemed to have elected to convert all
maturing LIBOR Loans to Base Rate Loans. (b) Interest Rate Determination. The
Agent shall determine each interest rate applicable to the Loans hereunder. The
Agent shall give prompt notice to Borrower and the Lenders of each rate of
interest so determined and its determination thereof shall be conclusive absent
error. (c) Conversion Option. Borrower may elect from time to time (i) to
convert all or any part of its LIBOR Loans to Base Rate Loans by giving Agent
irrevocable notice of such election in writing prior to 10:00 a.m. (Midland,
Texas time) on the conversion date and such conversion shall be made on the
requested conversion date, provided that any such conversion of a LIBOR Loan
shall only be made on the last day of the Interest Period with respect thereof,
(ii) to convert all or any part of its Base Rate Loans to LIBOR Loans by giving
the Agent irrevocable written notice of such election three (3) Business Days
prior to the proposed conversion and such conversion shall be made on the
requested conversion date or, if such requested conversion date is not a
Business Day, on the next succeeding Business Day. Any such conversion shall not
be deemed to be a prepayment of any of the loans for purposes of this Agreement
or the Notes. -18- (d) Recoupment. If at any time the applicable rate of
interest selected pursuant to Sections 4(a)(i) or 4(a)(ii) above shall exceed
the Maximum Rate, thereby causing the interest on the Notes to be limited to the
Maximum Rate, then any subsequent reduction in the interest rate so selected or
subsequently selected shall not reduce the rate of interest on the Notes below
the Maximum Rate until the total amount of interest accrued on the Notes equals
the amount of interest which would have accrued on the Notes if the rate or
rates selected pursuant to Sections 4(a)(i) or (ii), as the case may be, had at
all times been in effect. (e) Interest Rates Applicable After Default.
Notwithstanding anything to the contrary contained in this Section 4, during the
continuance of a Default or an Event of Default the Majority Lenders may, at
their option, by notice from Agent to Borrower (which notice may be revoked at
the option of the Majority Lenders notwithstanding the provisions of Section 15
hereof, which requires all Lenders to consent to changes in interest rates)
declare that no Advance may be made as, converted into, or continued as a LIBOR
Loan. During the continuance of an Event of Default, the Majority Lenders, may,
at their option, by notice from Agent to Borrower (which notice may be revoked
at the option of Majority Lenders notwithstanding the provisions of Section 15
hereof, which requires all Lenders to consent to changes in interest rates)
declare that (i) each LIBOR Loan shall bear interest for the remainder of the
applicable Interest Period at the rate otherwise applicable to such Interest
Period plus four percent (4%) per annum and (ii) each Base Rate Loan shall bear
interest at the rate otherwise applicable to such Interest Period plus four
percent (4%), provided that, during the continuance of an Event of Default under
Section 14(f) or 14(g), the interest rate set forth in clauses (i) and (ii)
above shall be applicable to all outstanding Loans without any election or
action on the part of the Agent or any Lender. 5. Special Provisions Relating to
Loans. (a) Unavailability of Funds or Inadequacy of Pricing. In the event that,
in connection with any proposed LIBOR Loan, the Agent reasonably determines,
which determination shall, absent manifest error, be final, conclusive and
binding upon all parties, due to changes in circumstances since the date hereof,
adequate and fair means do not exist for determining the LIBOR Rate or such rate
will not accurately reflect the costs to the Lenders of funding a LIBOR Loan for
such Interest Period, the Agent shall give notice of such determination to
Borrower and the Lenders, whereupon, until the Agent notifies Borrower and the
Lenders that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make, continue or convert Loans into a LIBOR
Loan shall be suspended, and all Loans to Borrower shall be Base Rate Loans
during the period of suspension. -19- (b) Change in Laws. If at any time any new
law or any change in existing laws or in the interpretation of any new or
existing laws shall make it unlawful for any Lender to make or continue to
maintain or fund LIBOR Loans hereunder, then such Lender shall promptly notify
Borrower in writing and such Lender's obligation to make, continue or convert
Loans into LIBOR Loans under this Agreement shall be suspended until it is no
longer unlawful for such Lender to make or maintain LIBOR Loans. Upon receipt of
such notice, Borrower shall either repay the outstanding LIBOR Loans owed to
such Lender, without penalty, on the last day of the current Interest Periods
(or, if any Lender may not lawfully continue to maintain and fund such LIBOR
Loans, immediately), or Borrower may convert such LIBOR Loans at such
appropriate time to Base Rate Loans. (c) Increased Cost or Reduced Return. (i)
If, after the date hereof, the adoption of any applicable law, rule, or
regulation, or any change in any applicable law, rule, or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, central bank, or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender with any request or
directive (whether or not having the force of law) of any such governmental
authority, central bank, or comparable agency: (A) shall subject such Lender to
any tax, duty, or other charge with respect to any LIBOR Loans, its Notes, or
its obligation to make LIBOR Loans, or change the basis of taxation of any
amounts payable to such Lender under this Agreement or its Notes in respect of
any LIBOR Loan (other than franchise taxes and taxes imposed on or measured by
the overall net income of such Lender); (B) shall impose, modify, or deem
applicable any reserve, special deposit, assessment, or similar requirement
(other than reserve requirements, if any, taken into account in the
determination of the LIBOR Rate) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities or commitments of, such
Lender, including the Commitment of such Lender hereunder; or -20- (C) shall
impose on such Lender or on the London interbank market any other condition
affecting this Agreement or its Notes or any of such extensions of credit or
liabilities or commitments; and the result of any of the foregoing is to
increase the cost to such Lender of making, converting into, continuing, or
maintaining any LIBOR Loan or to reduce any sum received or receivable by such
Lender under this Agreement or its Notes with respect to any LIBOR Loan, then
Borrower shall pay to such Lender on demand such amount or amounts as will
reasonably compensate such Lender for such increased cost or reduction. If any
Lender requests compensation by Borrower under this Section 5(c), Borrower may,
by notice to such Lender (with a copy to Agent), suspend the obligation of such
Lender to make or continue LIBOR Loans, or to convert all or part of the Base
Rate Loans owing to such Lender to LIBOR Loans, until the event or condition
giving rise to such request ceases to be in effect (in which case the provisions
of Section 5(c) shall be applicable); provided that such suspension shall not
affect the right of such Lender to receive the compensation so requested. (ii)
If, after the date hereof, any Lender shall have reasonably determined that the
adoption of any applicable law, rule, or regulation regarding capital adequacy
or any change therein or in the interpretation or administration thereof by any
governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or any request or directive regarding
capital adequacy (whether or not having the force of law) of any such
governmental authority, central bank, or comparable agency, has or would have
the effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of such Lender's
obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such adoption, change, request, or
directive (taking into consideration its policies with respect to capital
adequacy), then from time to time upon demand Borrower shall pay to such Lender
such additional amount or amounts as will reasonably compensate such Lender for
such reduction. (iii) Each Lender shall promptly notify Borrower and Agent of
any event of which it has knowledge, occurring after the date hereof, which will
entitle such Lender to compensation pursuant to this Section 5(c) and will
designate a separate lending office, if applicable, if -21- such designation
will avoid the need for, or reduce the amount of, such compensation and will
not, in the judgment of such Lender, be otherwise disadvantageous to it. Any
Lender claiming compensation under this Section 5(c) shall furnish to Borrower
and Agent a statement setting forth the additional amount or amounts to be paid
to it hereunder which shall be conclusive in the absence of manifest error. In
determining such amount, such Lender may use any reasonable averaging and
attribution methods. (iv) Any Lender giving notice to Borrower through the Agent
pursuant to Section 5(c) shall give to Borrower a statement signed by an officer
of such Lender setting forth in reasonable detail the basis for, and the
calculation of such additional cost, reduced payments or capital requirements,
as the case may be, and the additional amounts required to compensate such
Lender therefor. (v) Within five (5) Business Days after receipt by Borrower of
any notice referred to in Section 5(c), Borrower shall pay to the Agent for the
account of the Lender issuing such notice such additional amounts as are
required to compensate such Lender for the increased cost, reduced payments or
increased capital requirements identified therein, as the case may be. (d)
Discretion of Lender as to Manner of Funding. Notwithstanding any provisions of
this Agreement to the contrary, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loan in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder shall be made as if each Lender had actually funded and
maintained each LIBOR Loan through the purchase of deposits having a maturity
corresponding to the last day of the Interest Period applicable to such LIBOR
Loan and bearing an interest rate at the applicable interest rate for such
Interest Period. (e) Breakage Fees. Without duplication under any other
provision hereof, if any Lender incurs any loss, cost or expense including,
without limitation, any loss of profit and loss, cost, expense or premium
reasonably incurred by reason of the liquidation or re-employment of deposits or
other funds acquired by such Lender to fund or maintain any LIBOR Loan or the
relending or reinvesting of such deposits or amounts paid or prepaid to the
Lenders as a result of any of the following events other than any such
occurrence as a result in the change of circumstances described in Sections 5(a)
and (b): -22- (i) any payment, prepayment or conversion of a LIBOR Loan on a
date other than the last day of its Interest Period (whether by acceleration,
prepayment or otherwise); (ii) any failure to make a principal payment of a
LIBOR Loan on the due date thereof; or (iii) any failure by Borrower to borrow,
continue, prepay or convert to a LIBOR Loan on the dates specified in a notice
given pursuant to Section 2(c) or 4(c) hereof; then Borrower shall pay to such
Lender such amount as will reimburse such Lender for such loss, cost or expense.
If any Lender makes such a claim for compensation, it shall furnish to Borrower
and Agent a statement setting forth the amount of such loss, cost or expense in
reasonable detail (including an explanation of the basis for and the computation
of such loss, cost or expense) and the amounts shown on such statement shall be
conclusive and binding absent manifest error. 6. Collateral Security. To secure
the performance by Borrower of its obligations hereunder, and under the Notes
and Security Instruments, whether now or hereafter incurred, matured or
unmatured, direct or contingent, joint or several, or joint and several,
including extensions, modifications, renewals and increases thereof, and
substitutions therefor, Borrower shall herewith grant and assign to Agent for
the ratable benefit of the Lenders a first and prior Lien on certain of its Oil
and Gas Properties, certain related equipment, oil and gas inventory,
as-extracted collateral and proceeds of the foregoing. The Oil and Gas
Properties herewith mortgaged to the Agent by Borrower shall represent not less
than 80% of the Engineered Value (as hereinafter defined) of Borrower's Oil and
Gas Properties as of the Effective Date. In addition to the mortgaging of the
Oil and Gas Properties, PLP shall grant and assign to Agent for the ratable
benefit of Lenders a first and prior Lien on the SSB Account and all assets
therein and on 933,589 shares of Energen Stock owned by PLP, Borrower and PLLC
shall grant and assign to Agent for the ratable benefit of Lenders a first and
prior Lien on all equity interests in PLP and PLLC, and Guarantors shall provide
Lenders with the Guaranties. Obligations arising from Rate Management
Transactions between Borrower and one or more of the Lenders or an Affiliate of
any of the Lenders shall be secured by the Collateral on a pari passu basis with
the indebtedness and obligations of Borrower under the Loan Documents. All Oil
and Gas Properties and other collateral in which Borrower and Guarantors
herewith grant or hereafter grant to Agent for the ratable benefit of the
Lenders a first and prior Lien (to the satisfaction of the Agent) in accordance
with this Section 6, as such properties and interests are from time to time
constituted, are hereinafter collectively called the "Collateral". -23- The
granting and assigning of such security interests and Liens by Borrower and
Guarantors shall be pursuant to Security Instruments in form and substance
reasonably satisfactory to the Agent. Concurrently with the delivery of each of
the Security Instruments or within a reasonable time thereafter, Borrower shall
have furnished to the Agent mortgage and title opinions and other title
information reasonably satisfactory to Agent with respect to the title and Lien
status of Borrower's interests in not less than 80% of the Engineered Value of
Borrower's mortgaged Oil and Gas Properties. "Engineered Value" for this purpose
shall mean future net revenues discounted at the discount rate being used by the
Agent as of the date of any such determination utilizing the pricing parameters
used in the engineering report furnished to the Agent pursuant to Sections 7 and
12 hereof. Borrower will cause to be executed and delivered to the Agent, in the
future, additional Security Instruments if the Agent reasonably deems such are
necessary to insure perfection or maintenance of Lenders' security interests and
Liens in not less than 80% of the Engineered Value of the Oil and Gas Properties
or in any of the other Collateral. 7. Borrowing Base. (a) Initial Borrowing
Base. At the Effective Date, the Borrowing Base shall be $22,222,000. (b)
Subsequent Determinations and Redeterminations of Borrowing Base. (i)
Semi-Annual Determinations and Unscheduled Redeterminations. Subsequent
determinations of the Borrowing Base shall be made by the Lenders semi-annually
on or about April 30 and October 31 of each year beginning October 31, 2002, or
as Unscheduled Redeterminations. In connection with and as of, each such
semi-annual determination or Unscheduled Redetermination of the Borrowing Base,
Lenders shall also redetermine the Monthly Commitment Reduction. Agent shall by
notice to Borrower no later than 45 days after its receipt of the engineering
report required by Section 7(e) and all other information requested by Lenders
(herein, together with the date of any similar notice by Agent pursuant to
Section 7(b)(ii) below, called a "Determination Date"), notify Borrower of the
designation by Lenders of the new Borrowing Base and Monthly Commitment
Reduction for the period beginning on such Determination Date and continuing
until, but not including, the next Determination Date. (ii) Monthly
Determinations. In addition to the semi-annual determinations and Unscheduled
Redeterminations of the Borrowing Base made in accordance with Section 7(b)(i)
above or 7(c) below, so long as the value of any Energen Stock is included in
the Borrowing Base, subsequent determinations of the Borrowing Base shall also
be made by Agent monthly on or about the last day of each month beginning July
31, 2002. Such monthly determinations shall be made by Agent utilizing -24- the
Borrowing Base value attributable to the Oil and Gas Properties as of the then
most recent Determination Date and adding to it the Borrowing Base value of the
Energen Stock as determined by Agent pursuant to Section 7(e)(ii). Agent shall
by notice to Borrower within fifteen (15) days following the end of the month
for which a monthly determination is made by the Agent under this Section
7(b)(ii) notify Borrower of the designation by Agent of the new Borrowing Base
for the period beginning on such Determination Date and continuing until, but
not including, the next Determination Date. The Monthly Commitment Reductions
will not be redetermined by the Agent as part of its monthly determinations of
the Borrowing Base under this Section 7(b)(ii). (c) Subsequent Unscheduled
Redeterminations of Borrowing Base. Within thirty (30) days after either (i)
receipt of notice from Agent that Lenders require an Unscheduled
Redetermination, or (ii) Borrower gives notice to Agent of its desire to have an
Unscheduled Redetermination performed, Borrower shall furnish to Lenders an
engineering report in form and substance satisfactory to Agent prepared by
independent petroleum engineers acceptable to Agent valuing the Oil and Gas
Properties utilizing economic and pricing parameters used by the Agent as
established from time to time, together with such other information, reports and
data concerning the value of the Oil and Gas Properties as Agent shall deem
reasonably necessary to determine the value of such Oil and Gas Properties. If
an Unscheduled Redetermination is made by Lenders, the Agent shall notify
Borrower within a reasonable time after receipt of all requested information of
the new Borrowing Base and Monthly Commitment Reduction, and such new Borrowing
Base and Monthly Commitment Reduction shall continue until the next
Determination Date. (d) Other Determinations of the Borrowing Base. If Borrower
does not furnish all such information, reports and data by any date specified in
Section 7(c) or 7(e), unless such failure is of no fault of Borrower, Lenders
may nonetheless designate the Borrowing Base and Monthly Commitment Reduction at
any amounts which Lenders in their discretion determine and may redesignate the
Borrowing Base and Monthly Commitment Reduction from time to time thereafter
until Lenders receive all such information, reports and data, whereupon Lenders
shall designate a new Borrowing Base and Monthly Commitment Reduction as
described above. (e) Evaluation Factors. (i) Oil and Gas Properties. By April 1
of each year, beginning April 1, 2003, Borrower shall, at its own expense,
furnish to Lenders, an engineering report covering the Oil and Gas Properties in
form and substance satisfactory to Agent and prepared by an independent
petroleum engineering firm acceptable to Agent, said engineering report to
utilize economic and pricing parameters used by the Agent as -25- established
from time to time, together with such other information, reports and data
concerning the value of the Oil and Gas Properties as Agent shall deem
reasonably necessary to determine the value of such Oil and Gas Properties. By
October 1 of each year beginning October 1, 2002, Borrower shall, at its own
expense, furnish to Lenders an engineering report covering the Oil and Gas
Properties, in form and substance satisfactory to Agent and prepared by
Borrower's in-house engineering staff, said engineering report to consist of an
updated reserve report that takes into account major reserve and/or value
changes that have occurred since the most recent engineering report prepared by
the independent petroleum engineering firm as required above; provided, however,
that to the extent material Oil and Gas Properties are acquired after the date
of the most recent independent engineering report as required above, Borrower
shall also, at its own expense, furnish to Lenders on or before October 1 an
independent engineering report meeting the requirements set forth above covering
said newly acquired Oil and Gas Properties. Each Lender shall determine the
amount of the Borrowing Base attributable to the Oil and Gas Properties and the
Monthly Commitment Reduction based upon the loan collateral value which such
Lender in its discretion (using such methodology, assumptions and discount rates
as such Lender customarily uses in assigning collateral value to oil and gas
properties, oil and gas gathering systems, gas processing and plant operations)
assigns to such Oil and Gas Properties at the time in question and based upon
such other credit factors consistently applied (including, without limitation,
the assets, liabilities, cash flow, business, properties, prospects, management
and ownership of Borrower and its Affiliates) as such Lender customarily
considers in evaluating similar oil and gas credits. (ii) Energen Stock. Agent
shall determine the amount of the Borrowing Base attributable to the Energen
Stock by multiplying (x) fifty percent (50%) (or such other percentage as may be
determined by Majority Lenders) of the average of the daily closing sales prices
per share for the Energen Stock for the fifteen (15) consecutive trading days
immediately preceding the last day of each month, by (y) the number of shares of
Energen Stock pledged to Agent at the time of determination; provided however,
the Borrowing Base value attributable to the Energen Stock by Agent shall never
exceed $12,222,000, without the approval of all Lenders. The closing price for
each day shall be the last reported sale price, regular way, or in case no such
reported sale takes place on such day, the average of the closing bid and asked
prices, regular way, for such day, in either case on the New York Stock Exchange
or other principal exchange or quotation system on which the Energen Stock is
traded if the Energen Stock is not listed or admitted to trading on the New York
Stock Exchange. (f) Required Percentage of Lenders. Except as specifically
provided in Section 7(b)(ii), the Borrowing Base determinations pursuant to
Section 7(b)(ii) will be made by Agent without the approval of the other
Lenders. All other determinations or -26- Unscheduled Redeterminations of the
Borrowing Base and the Monthly Commitment Reduction require the approval of
Majority Lenders; provided, however, that notwithstanding anything to the
contrary herein, the amount of the Borrowing Base may not be increased (except
in connection with monthly Borrowing Base determinations pursuant to Section
7(b)(ii) above), nor may the Monthly Commitment Reduction be reduced, without
the approval of all Lenders. If the required percentage of Lenders cannot
otherwise agree on the Borrowing Base attributable to the Oil and Gas Properties
or the Monthly Commitment Reduction, each Lender shall submit in writing to the
Agent its proposed Borrowing Base attributable to the Oil and Gas Properties and
Monthly Commitment Reduction and the Borrowing Base attributable to the Oil and
Gas Properties and the Monthly Commitment Reduction shall be set on the basis of
the lowest Borrowing Base attributable to the Oil and Gas Properties and the
highest Monthly Commitment Reduction proposed by any Lender. (g) Automatic
Reductions of Borrowing Base. If at any time any of the Oil and Gas Properties
are sold, the Borrowing Base then in effect shall automatically be reduced by an
amount equal to the amount of prepayment required to be made pursuant to Section
12(r) hereof. If at any time any of the Energen Stock is sold, the Borrowing
Base then in effect shall automatically be reduced by an amount equal to the
Borrowing Base value attributed to such Energen Stock sold as of the then most
recent Determination Date. The Borrowing Base shall be additionally reduced from
time to time pursuant to the provisions of Section 12(t) hereof and as elsewhere
provided herein. It is expressly understood that Agent and Lenders have no
obligation to designate the Borrowing Base or the Monthly Commitment Reduction
at any particular amounts, except in the exercise of their discretion, whether
in relation to the Commitment of otherwise. 8. Fees. (a) Letter of Credit Fee.
Borrower shall pay to Agent the Letter of Credit fees required above in Section
2(d). (b) Borrowing Base Determination Fee. Borrower shall pay to Agent for the
ratable benefit of Lenders at the time Agent provides any notice required by
Section 7(b)(i) and 7(c), an amount equal to one-quarter of one percent (.25%)
of the amount of any increase in the Borrowing Base upon a scheduled semi-annual
determination of the Borrowing Base or an Unscheduled Redetermination. The
parties acknowledge and agree that such fee is intended as reasonable
compensation to Lenders for their time, effort and expense in determining the
Borrowing Base. -27- (c) Agency and Arrangement Fee. Borrower shall pay to Agent
for its own account the fees described in the fee letter dated as of the
Effective Date between Borrower and Agent, at the times provided therein. 9.
Prepayments. (a) Voluntary Prepayments. Subject to the provisions of Section
5(e) hereof, Borrower may at any time and from time to time, without penalty or
premium, prepay the Notes, in whole or in part. Each such prepayment shall be
made on at least three (3) Business Days' notice to Agent in the case of LIBOR
Loan Tranches and without notice in the case of Base Rate Loans and shall be in
a minimum amount of (i) $500,000 or any whole multiple of $100,000 in excess
thereof (or the unpaid balance of the Notes, whichever is less), for Base Rate
Loans, plus accrued interest thereon, to the date of prepayment, and (ii)
$1,000,000 or any whole multiple of $100,000 in excess thereof (or the unpaid
balance of the Notes, whichever is less) for LIBOR Loans, plus accrued interest
thereon to the date of prepayment. (b) Mandatory Collateral or Prepayment For
Borrowing Base Deficiency. In the event the Total Outstandings ever exceed the
Borrowing Base as determined by Lenders pursuant to Section 7 hereof (a
"Borrowing Base Deficiency"), Borrower shall, within thirty (30) days after
written notification from the Agent, or within ten (10) days after written
notification from Agent so long as Energen Stock is held by Agent as Collateral,
as applicable, either (A) by instruments reasonably satisfactory in form and
substance to the Lenders, provide the Agent with collateral with value and
quality in amounts satisfactory to all of the Lenders in their discretion in
order to increase the Borrowing Base by an amount at least equal to such excess,
(B) prepay, without premium or penalty, the principal amount of the Notes in an
amount at least equal to such excess plus accrued interest thereon to the date
of prepayment, or (C) eliminate the Borrowing Base Deficiency through a
combination of (A) and (B) above. If the Total Outstandings ever exceed the
Commitment as a result of a Monthly Commitment Reduction or any other required
reduction in the Commitment pursuant to Section 2(g) hereof, then in such event,
Borrower shall immediately prepay the principal amount of the Notes in an amount
at least equal to such excess plus accrued interest to the date of prepayment.
10. Representations and Warranties. In order to induce the Lenders to enter into
this Agreement, Borrower and Guarantors, jointly and severally, represent and
warrant to the Lenders (which representations and warranties will survive the
delivery of the Notes) that: (a) Creation and Existence. Borrower is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and is duly qualified and in good standing in the State
of Texas and in all other jurisdictions wherein -28- failure to qualify may
result in a Material Adverse Effect. PLP is a limited partnership duly organized
and validly existing under the laws of the State of Texas and is duly qualified
in the State of Texas and in all other jurisdictions wherein failure to qualify
may result in a Material Adverse Effect. PLLC is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware and is duly qualified and in good standing in the State of
Nevada and in all other jurisdictions wherein failure to qualify may result in a
Material Adverse Effect. Borrower and Guarantors have all power and authority
(corporate or otherwise) to own their respective properties and assets and to
transact the business in which they are engaged. (b) Power and Authority.
Borrower is duly authorized and empowered to create and issue the Notes; and
Borrower and each Guarantor is duly authorized and empowered to execute, deliver
and perform their respective Loan Documents, including this Agreement; and all
action (corporate or otherwise) on Borrower's and each Guarantor's part
requisite for the due creation and issuance of the Notes and for the due
execution, delivery and performance of the Loan Documents, including this
Agreement, has been duly and effectively taken. (c) Binding Obligations. This
Agreement does, and the Notes and other Loan Documents upon their creation,
issuance, execution and delivery will, constitute valid and binding obligations
of Borrower and each Guarantor, respectively, enforceable in accordance with its
respective terms (except that enforcement may be subject to general principles
of equity and any applicable bankruptcy, insolvency, or similar debtor relief
laws now or hereafter in effect and relating to or affecting the enforcement of
creditors' rights generally). (d) No Legal Bar or Resultant Lien. The Notes and
the Loan Documents, including this Agreement, do not and will not, to the best
of Borrower's or either Guarantor's knowledge, violate any provisions of any
contract, agreement, law, regulation, order, injunction, judgment, decree or
writ to which Borrower or either Guarantor is subject, or result in the creation
or imposition of any Lien or other encumbrance upon any assets or properties of
Borrower or of either Guarantor, other than those contemplated or permitted by
this Agreement. (e) No Consent. The execution, delivery and performance by
Borrower of the Notes and the execution, delivery and performance by Borrower
and Guarantors of the other Loan Documents, including this Agreement, does not
require the consent or approval of any other person or entity, including without
limitation any regulatory authority or governmental body of the United States or
any state or any political subdivision of the United States or any state
thereof, which consent has not been obtained. -29- (f) Financial Condition. The
Financial Statements of Borrower dated as of March 31, 2002, which have been
delivered to Lenders by Borrower are complete and correct in all material
respects and fully and accurately reflect in all material respects the financial
condition and results of operations of Borrower as of such date and for the
periods stated and no change in the condition, financial or otherwise, of
Borrower which is reasonably expected to have a Material Adverse Effect has
occurred since March 31, 2002, except as disclosed to Lenders in Schedule "2"
attached hereto. (g) Liabilities. Neither Borrower nor either Guarantor has any
material liability, direct or contingent on the Effective Date, except as
disclosed to the Lenders in the Financial Statements in Schedule "3" attached
hereto. No unusual or unduly burdensome restrictions, restraint, or hazard
exists by contract, law or governmental regulation or otherwise relative to the
business, assets or properties of Borrower or either Guarantor which is
reasonably expected to have a Material Adverse Effect. (h) Litigation. Except as
described in the Financial Statements, or as otherwise disclosed to the Lenders
in Schedule "4" attached hereto, on the Effective Date there is no litigation,
legal or administrative proceeding, investigation or other action of any nature
pending or, to the knowledge of the officers of Borrower or either Guarantor,
threatened against or affecting Borrower, either Guarantor or any Subsidiary
which involves the possibility of any judgment or liability not fully covered by
insurance, and which is reasonably expected to have a Material Adverse Effect.
(i) Taxes; Governmental Charges. Borrower and each Guarantor has filed all tax
returns and reports required to be filed and has paid all taxes, assessments,
fees and other governmental charges levied upon it or its assets, properties or
income which are due and payable, including interest and penalties, the failure
of which to pay could reasonably be expected to have a Material Adverse Effect,
except such as are being contested in good faith by appropriate proceedings and
for which adequate reserves for the payment thereof as required by GAAP has been
provided and levy and execution thereon have been stayed and continue to be
stayed. (j) Titles, Etc. Borrower and each Guarantor has good and defensible
title to all of their material assets, including without limitation, the Oil and
Gas Properties and other Collateral, free and clear of all Liens or other
encumbrances except Permitted Liens. (k) Defaults. Neither Borrower nor either
Guarantor is in default and no event or circumstance has occurred which, but for
the passage of time or the giving of notice, or both, would constitute a default
under any loan or credit agreement, indenture, mortgage, deed of trust, security
agreement or other agreement or instrument to which Borrower or -30- either
Guarantor is a party in any respect that would be reasonably expected to have a
Material Adverse Effect. No Default or Event of Default hereunder has occurred
and is continuing. (l) Casualties; Taking of Properties. Since the dates of the
latest Financial Statements of Borrower and Guarantors delivered to Lenders,
neither the business nor the assets or properties of Borrower or Guarantors has
been affected (to the extent it is reasonably expected to cause a Material
Adverse Effect), as a result of any fire, explosion, earthquake, flood, drought,
windstorm, accident, strike or other labor disturbance, embargo, requisition or
taking of property or cancellation of contracts, permits or concessions by any
domestic or foreign government or any agency thereof, riot, activities of armed
forces or acts of God or of any public enemy. (m) Use of Proceeds; Margin Stock.
The proceeds of the Commitment may be used by Borrower for the purposes of (i)
refinancing Borrower's existing indebtedness with First American, (ii) the
acquisition, exploration and development of oil and gas properties, and (iii)
working capital in Borrower's oil and gas business. Neither Borrower nor either
Guarantor is engaged principally or as one of its important activities in the
business of extending credit for the purpose of purchasing or carrying any
"margin stock" as defined in Regulation U of the Board of Governors of the
Federal Reserve System (12 C.F.R. Part 221), or for the purpose of reducing or
retiring any indebtedness which was originally incurred to purchase or carry a
margin stock or for any other purpose which might constitute this transaction a
"purpose credit" within the meaning of Regulation G or U of the Board of
Governors of the Federal Reserve System. Neither Borrower nor either Guarantor,
nor any person or entity acting on behalf of Borrower or either Guarantor, has
taken or will take any action which might cause the loans hereunder or any of
the Loan Documents, including this Agreement, to violate Regulation G or U or
any other regulation of the Board of Governors of the Federal Reserve System or
to violate the Securities Exchange Act of 1934 or any rule or regulation
thereunder, in each case as now in effect or as the same may hereafter be in
effect. (n) Location of Business and Offices. The principal place of business
and chief executive offices of Borrower and each Guarantor are located at the
addresses as stated in Section 17 hereof. (o) Compliance with the Law. To the
best of Borrower's and each Guarantor's knowledge, neither Borrower, either
Guarantor nor any Subsidiary: -31- (i) is in violation of any law, judgment,
decree, order, ordinance, or governmental rule or regulation to which Borrower,
either Guarantor, or any Subsidiary, or any of its respective assets or
properties are subject; or (ii) has failed to obtain any license, permit,
franchise or other governmental authorization necessary to the ownership of any
of its respective assets or properties or the conduct of its respective
business. (p) No Material Misstatements. No information, exhibit or report
furnished by Borrower or either Guarantor to the Lenders in connection with the
negotiation of this Agreement contained any material misstatement of fact or
omitted to state a material fact or any fact necessary to make the statements
contained therein not materially misleading. (q) Not A Utility. Neither Borrower
nor either Guarantor is a utility as a result of being engaged in the (i)
generation, transmission, or distribution and sale of electric power; (ii)
transportation, distribution and sale through a local distribution system of
natural or other gas for domestic, commercial, industrial, or other use; (iii)
provision of telephone or telegraph service to others; (iv) production,
transmission, or distribution and sale of steam or water; (v) operation of a
railroad; or (vii) provision of sewer service to others. (r) ERISA. Borrower,
each Guarantor and each Subsidiary is in compliance in all material respects
with the applicable provisions of ERISA, and no "reportable event", as such term
is defined in Section 403 of ERISA, has occurred with respect to any Plan of
Borrower, either Guarantor or any Subsidiary. (s) Public Utility Holding Company
Act. Neither Borrower nor either Guarantor is a "holding company", or
"subsidiary company" of a "holding company", or an "affiliate" of a "holding
company" or of a "subsidiary company" of a "holding company", or a "public
utility" within the meaning of the Public Utility Holding Company Act of 1935,
as amended. (t) Subsidiaries. Borrower has no Subsidiaries other than PLP and
PLLC. (u) Environmental Matters. As of the Effective Date neither Borrower nor
either Guarantor (i) has received notice or otherwise learned of any
Environmental Liability which would be reasonably expected to individually or in
the aggregate have a Material Adverse Effect arising in connection with (A) any
non-compliance with or violation of the requirements of any Environmental Law or
(B) the release or threatened release of any toxic or hazardous waste into the
environment, (ii) has received notice of any threatened or actual liability in
connection with the release or notice of any -32- threatened release of any
toxic or hazardous waste into the environment which would be reasonably expected
to individually or in the aggregate have a Material Adverse Effect or (iii) has
received notice or otherwise learned of any federal or state investigation
evaluating whether any remedial action is needed to respond to a release or
threatened release of any toxic or hazardous waste into the environment for
which Borrower or either Guarantor is or may be liable which would reasonably be
expected to result in a Material Adverse Effect. (v) Liens. Except (i) as
disclosed on Schedule "1" hereto and (ii) for Permitted Liens, the assets and
properties of Borrower and each Guarantor are free and clear of all Liens and
encumbrances. (w) Investment Company Act. Neither Borrower nor either Guarantor
is an "investment company," or a company "controlled" by an "investment company"
within the meaning of the Investment Company Act of 1940, as amended. (x)
General. As of the Effective Date, there are no significant material facts or
conditions relating to the Loans, the Loan Documents, any of the Collateral, or
the financial condition or business of Borrower or either Guarantor that could,
collectively or individually, have a Material Adverse Effect and that have not
been related, in writing, to Lenders as an attachment to this Agreement; and all
writings heretofore or hereafter exhibited or delivered to Lenders by or on
behalf of Borrower or either Guarantor are and will be genuine and in all
material respects what they purport and appear to be. 11. Conditions of Lending.
(a) The effectiveness of this Agreement, and the obligation to make the initial
Advance or issue any initial Letter of Credit under the Commitment shall be
subject to satisfaction of the following conditions precedent: (i) Borrower's
Execution and Delivery. Borrower shall have executed and delivered this
Agreement, the Notes and all other required Loan Documents, all in form and
substance satisfactory to the Agent; (ii) Guarantors' Execution and Delivery.
Each Guarantor shall have executed and delivered this Agreement, its Guaranty in
the form of Exhibit "C" and all other required Loan Documents, all in form and
substance satisfactory to the Agent; (iii) Legal Opinions. The Agent shall have
received from Borrower's and Guarantors' legal counsel one or more favorable
legal opinions in form and substance satisfactory to the Agent as to (1) the
matters set forth in subsections -33- 10(a), (b), (c), (d), (e) and (h) hereof,
and (2) as to such other matters as Agent or its counsel may reasonably request;
(iv) Resolutions. The Agent shall have received (1) a copy of the resolutions,
in form and substance satisfactory to Agent, of the Board of Directors of
Borrower authorizing the execution, delivery and performance of this Agreement
and the other Loan Documents to which it is a party, the borrowings contemplated
hereunder and, to the extent applicable, the pledge of Collateral, certified by
the secretary or an assistant secretary of Borrower as of the Effective Date,
which certificate shall be in form and substance satisfactory to Agent and
Agent's counsel and shall state that the resolutions thereby certified have not
been amended, modified, revoked or rescinded, (2) a copy of the resolutions, in
form and substance satisfactory to Agent duly adopted by the respective partners
of PLP authorizing the execution, delivery and performance of this Agreement,
its Guaranty and the other Loan Documents to which it is a party and, to the
extent applicable, the pledge of Collateral, certified by its general partner,
which certificate shall be in form and substance satisfactory to Agent and
Agent's counsel and shall state that the resolutions thereby certified have not
been amended, modified, revoked or rescinded, and (3) resolutions, in form and
substance satisfactory to Agent, of the members of PLLC authorizing the
execution, delivery and performance of this Agreement, its Guaranty and the
other Loan Documents to which it is a party and, to the extent applicable, the
pledge of Collateral, certified by its secretary or assistant secretary as of
the Effective Date, which certificate shall be in form and substance
satisfactory to Agent and Agent's counsel and shall state that the resolutions
thereby certified have not been amended, modified, revoked or rescinded; (v)
Good Standing. The Agent shall have received evidence of existence and good
standing for Borrower and PLLC and evidence of existence for PLP; (vi)
Incumbency. The Agent shall have received a signed certificate of Borrower and
each Guarantor, certifying the names of the officers of Borrower and each
Guarantor authorized to sign loan documents on behalf of Borrower and each
Guarantor, together with the true signatures of each such officer. The Agent may
conclusively rely on such certificate until the Agent receives a further
certificate of Borrower or either Guarantor canceling or amending the prior
certificate and submitting signatures of the officers named in such further
certificate; -34- (vii) Environmental Review. The Agent shall have received
satisfactory evidence that Borrower has completed an environmental review of its
material Oil and Gas Properties or other environmental assurances satisfactory
to Agent; (viii) Organizational Documents. The Agent shall have received copies
of Certificates of Incorporation, Organization, Formation or Limited
Partnership, as applicable, for Borrower and each Guarantor together with all
amendments thereto, appropriately certified by governmental authority in the
jurisdiction of organization of Borrower and each Guarantor, as applicable, and
a copy of the Bylaws, Limited Liability Company Agreement or Agreement of
Limited Partnership, as applicable, of Borrower and each Guarantor, and all
amendments thereto, certified by one or more officers or owners of Borrower or
each Guarantor, as the case may be, as being true, correct and complete; (ix)
Payment of Fees. Agent shall have received any fees and expenses required to be
received by it on the Effective Date pursuant to the Loan Documents and the fee
letter dated as of the Effective Date, between Borrower and Agent; (x)
Representation and Warranties. The representations and warranties of Borrower
and Guarantors under this Agreement shall be true and correct in all material
respects as of such date, as if then made (except to the extent that such
representations and warranties related solely to an earlier date); (xi) Security
Instruments. Agent shall have received Security Instruments in form and
substance satisfactory to Agent covering the Collateral as required by Section 6
hereof; (xii) Title Opinions or Information. Agent shall have received from
Borrower title opinions or title information covering such part of the Oil and
Gas Properties as may be selected by Agent, such opinions or other title
information to be in form and substance satisfactory to Agent; (xiii)
Engineering Review. Agent shall have received a copy of an engineering report
prepared by an independent engineering firm acceptable to Agent in its sole
discretion covering such part of the Oil and Gas Properties as may be selected
by Agent, said report to be in form and substance satisfactory to Agent; (xiv)
Absence of Certain Proceedings. No suit, action or other proceeding by a third
party or a governmental authority shall be pending or -35- threatened which
relates to this Agreement or the transactions contemplated hereby; (xv)
Certificates of Insurance. Borrower shall deliver certificates of insurance
evidencing the existence and extent of the insurance coverage required by
Section 12(h) of this Agreement; (xvi) Assignments. First American shall have
executed and delivered to Agent, by instruments in form and substance
satisfactory to Agent, assignments of and any and all liens securing payment of
the Prior Note and all documents, agreements and instruments related thereto or
providing credit support therefor; (xvii) Commodity Hedging Strategy. Borrower
shall have provided to Agent a statement of its commodity hedging strategy, said
statement to be in form and substance satisfactory to Agent and such strategy to
be acceptable to Agent; (xviii) No Event of Default. No Default or Event of
Default shall have occurred and be continuing; (xix) Other Documents. Agent
shall have received such other instruments and documents incidental and
appropriate to the transactions provided for herein as Agent or its counsel may
reasonably request, and all such documents shall be in form and substance
reasonably satisfactory to the Agent; and (xx) Legal Matters Satisfactory. All
legal matters incident to the consummation of the transactions contemplated
hereby shall be reasonably satisfactory to special counsel for Agent retained at
the expense of Borrower and Guarantors. (b) The obligation of the Lenders to
make any Advance or issue any Letter of Credit under the Commitment (other than
the initial Advance) shall be subject to the following additional conditions
precedent that, at the date of making each such Advance and after giving effect
thereto: (i) Representation and Warranties. The representations and warranties
of Borrower and Guarantors under this Agreement are true and correct in all
material respects as of such date, as if then made (except to the extent that
such representations and warranties relate solely to an earlier date); (ii) No
Event of Default. No Default or Event of Default shall have occurred and be
continuing; and -36- (iii) Legal Matters Satisfactory. All legal matters
incident to the consummation of the transactions contemplated hereby shall be
satisfactory to special counsel for Agent retained at the expense of Borrower
and Guarantors. Each Notice of Borrowing shall constitute a representation and
warranty by Borrower that the conditions contained in Sections 11(b)(i) and (ii)
have been satisfied. 12. Affirmative Covenants. A deviation from the provisions
of this Section 12 shall not constitute a Default or an Event of Default under
this Agreement if such deviation is consented to in writing by Majority Lenders
prior to the date of deviation. Borrower and Guarantors will at all times comply
with the covenants contained in this Section 12 from the date hereof and for so
long as the Commitments are in existence or any amount is owed to the Agent or
the Lenders under this Agreement or the other Loan Documents. (a) Financial
Statements and Reports. Borrower and Guarantors shall promptly furnish to the
Agent from time to time upon request such information regarding the business and
affairs and financial condition of Borrower and Guarantors, as the Agent may
reasonably request, and will furnish to the Agent: (i) Annual Audited Financial
Statements. As soon as available, and in any event within ninety (90) days after
the end of each fiscal year of Borrower, the annual audited consolidated
Financial Statements of Borrower, prepared in accordance with GAAP accompanied
by an unqualified opinion on such consolidated statements rendered by KPMG LLP
or another independent accounting firm reasonably acceptable to the Agent; (ii)
Quarterly Financial Statements. As soon as available, and in any event within
forty-five (45) days after the end of each fiscal quarter of Borrower, the
quarterly unaudited consolidated Financial Statements of Borrower prepared in
accordance with GAAP; (iii) Report on Properties. As soon as available and in
any event on or before October 1, 2002, and thereafter on or before April 1 and
October 1 of each calendar year, and at such other times as any Lender, in
accordance with Section 7 hereof, may request, the engineering reports required
to be furnished to the Agent under such Section 7 on the Oil and Gas Properties;
(iv) Quarterly Production Reports. As soon as available and in any event within
forty-five (45) days after the end of each fiscal quarter of Borrower, a
quarterly production report, in form and substance -37- satisfactory to the
Agent, indicating the sales volumes, sales revenues, production taxes, operating
expenses and net operating income from the Oil and Gas Properties, with
detailed, calculations and worksheets, all in form and substance reasonably
satisfactory to the Agent; (v) SEC Reports. As soon as available, and in any
event within five (5) days of filing, copies of all filings by Borrower with the
Securities and Exchange Commission; (vi) Energen Stock Sales. Immediately upon
receipt of all confirmation statements evidencing the sale by Borrower or any
Subsidiary of any Energen Stock, a copy of all confirmation statements
evidencing such sale. (vii) Employee Agreements. As soon as available, and in
any event within five (5) days after amending or modifying any of the Employee
Agreements described on Schedule 5 attached hereto, amending or modifying any
agreements of a similar nature to said Employee Agreements or executing any
additional agreements similar to said Employee Agreements, copies of all such
amendments, modifications or additional agreements. (viii) Additional
Information. Promptly upon request of the Agent from time to time any additional
financial or other information that the Agent may reasonably request. All such
reports, information, balance sheets and Financial Statements referred to in
Subsection 12(a) above shall be in such detail as the Agent may reasonably
request and shall be prepared in a manner consistent with the Financial
Statements. (b) Certificates of Compliance. Concurrently with the furnishing of
the annual audited Financial Statements pursuant to Subsection 12(a)(i) hereof
and the quarterly unaudited Financial Statements pursuant to Subsection
12(a)(ii) hereof, Borrower will furnish or cause to be furnished to the Agent a
certificate in the form of Exhibit "D" attached hereto, signed by the President,
Chief Financial Officer or other authorized representative of Borrower, (i)
stating that Borrower and Guarantors have fulfilled in all material respects
their respective obligations under the Notes and the Loan Documents, including
this Agreement, and that all representations and warranties made herein and
therein continue (except to the extent they relate solely to an earlier date) to
be true and correct in all material respects (or specifying the nature of any
change), or if a Default has occurred, specifying the Default and the nature and
status thereof; (ii) to the -38- extent requested from time to time by the
Agent, specifically affirming compliance of Borrower and each Guarantor in all
material respects with any of its representations (except to the extent they
relate solely to an earlier date) or obligations under said instruments; (iii)
setting forth the computation, in reasonable detail as of the end of each period
covered by such certificate, of compliance with Sections 13(b), (c) and (d); and
(iv) containing or accompanied by such financial or other details, information
and material as the Agent may reasonably request to evidence such compliance.
(c) Accountants' Certificate. Concurrently with the furnishing of the annual
audited Financial Statements pursuant to Section 12(a)(i) hereof, Borrower will
furnish a statement from the firm of independent public accountants which
prepared such Financial Statements to the effect that nothing has come to their
attention to cause them to believe that there existed on the date of such
statements any Event of Default and specifically calculating Borrower's
compliance with Sections 13(b), (c) and (d) of this Agreement. (d) Taxes and
Other Liens. Borrower and each Guarantor will pay and discharge promptly all
taxes, assessments and governmental charges or levies imposed upon it, or upon
its income or any of its assets or property, as well as all claims of any kind
(including claims for labor, materials, supplies and rent) which, if unpaid,
might become a Lien or other encumbrance upon any or all of its assets or
property and which could reasonably be expected to result in a Material Adverse
Effect; provided, however, that neither Borrower nor either Guarantor shall be
required to pay any such tax, assessment, charge, levy or claim if the amount,
applicability or validity thereof shall currently be contested in good faith by
appropriate proceedings diligently conducted, levy and execution thereon have
been stayed and continue to be stayed and if it shall have set up adequate
reserves therefor, if required, under GAAP. (e) Compliance with Laws. Borrower
and each Guarantor will observe and comply, in all material respects, with all
applicable laws, statutes, codes, acts, ordinances, orders, judgments, decrees,
injunctions, rules, regulations, orders and restrictions relating to
environmental standards or controls or to energy regulations of all federal,
state, county, municipal and other governments, departments, commissions,
boards, agencies, courts, authorities, officials and officers, domestic or
foreign. (f) Further Assurances. Borrower will cure promptly any defects in the
creation and issuance of the Notes and the execution and delivery of the Notes
and Borrower and each Guarantor will cure promptly any defects in the execution
and delivery of the other Loan Documents, including this Agreement, to which it
is a party. Borrower and each Guarantor at its sole expense will promptly
execute and deliver to Agent upon its reasonable request all such other and
further documents, agreements and instruments in compliance with or
accomplishment of the covenants and agreements in -39- this Agreement, or to
correct any omissions in the Notes or the other Loan Documents or more fully to
state the obligations set out herein. (g) Performance of Obligations. Borrower
will pay the Notes and other obligations incurred by it hereunder according to
the reading, tenor and effect thereof and hereof; and Borrower and each
Guarantor will do and perform every act and discharge all of the obligations
provided to be performed and discharged by it under the Loan Documents,
including this Agreement, at the time or times and in the manner specified. (h)
Insurance. Borrower now maintains and will continue to maintain insurance with
financially sound and reputable insurers with respect to its assets and the
assets of its Subsidiaries against such liabilities, fires, casualties, risks
and contingencies and in such types and amounts as is customary in the case of
persons engaged in the same or similar businesses and similarly situated. Upon
request of the Agent, Borrower will furnish or cause to be furnished to the
Agent from time to time a summary of its insurance coverage in form and
substance reasonably satisfactory to the Agent, and, if requested, will furnish
the Agent copies of the applicable policies. Upon demand by Agent any insurance
policies covering any such property shall be endorsed (i) to provide that such
policies may not be canceled, reduced or affected in any manner for any reason
without fifteen (15) days prior notice to Agent, (ii) to provide for insurance
against fire, casualty and other hazards normally insured against, in the amount
of the full value (less a reasonable deductible not to exceed amounts customary
in the industry for similarly situated business and properties) of the property
insured, and (iii) to provide for such other matters as the Agent may reasonably
require. Borrower will at all times maintain adequate insurance with respect to
all of its assets, including but not limited to, the Oil and Gas Properties or
any Collateral against their liability for injury to persons or property, which
insurance shall be by financially sound and reputable insurers and shall without
limitation provide the following coverages: comprehensive general liability
(including coverage for damage to underground resources and equipment, damages
caused by blowouts or cratering, damage caused by explosion, damage to
underground minerals or resources caused by saline substances, broad form
property damage coverage, broad form coverage for contractually assumed
liabilities and broad form coverage for acts of independent contractors),
workers compensation, automobile liability and environmental liability. Borrower
shall at all times maintain adequate insurance with respect to all of its and
its Subsidiaries other assets and wells in accordance with prudent business
practices. (i) Accounts and Records. Borrower and each Guarantor will keep
books, records and accounts in which full, true and correct entries will be made
of all dealings or transactions in relation to its business and activities,
prepared in a manner consistent with -40- prior years, subject to changes
suggested by Borrower's auditors or with which Borrower's auditors concur. (j)
Right of Inspection. Borrower and each Guarantor will permit any officer,
employee or agent of the Lenders to examine Borrower's and each Guarantors'
books, records and accounts, and take copies and extracts therefrom, all at such
reasonable times during normal business hours and as often as the Lenders may
reasonably request. The Lenders will use best efforts to keep all Confidential
Information (as herein defined) confidential and will not disclose or reveal the
Confidential Information or any part thereof other than (i) as required by law,
and (ii) to the Lenders', and the Lenders' subsidiaries', Affiliates, officers,
employees, legal counsel and regulatory authorities or advisors to whom it is
necessary to reveal such information for the purpose of effectuating the
agreements and undertakings specified herein or as otherwise required in
connection with the enforcement of the Lenders' and the Agent's rights and
remedies under the Notes, this Agreement and the other Loan Documents. As used
herein, "Confidential Information" means information about Borrower or
Guarantors furnished by Borrower or either Guarantor to the Lenders, but does
not include information (i) which was publicly known, or otherwise known to the
Lenders, at the time of the disclosure, (ii) which subsequently becomes publicly
known through no act or omission by the Lenders, or (iii) which otherwise
becomes known to the Lenders, other than through disclosure by Borrower or
either Guarantor. (k) Notice of Certain Events. Borrower and each Guarantor
shall promptly notify the Agent if it learns of the occurrence of (i) any event
which constitutes an Event of Default together with a detailed statement of the
steps being taken to cure such Event of Default; (ii) any legal, judicial or
regulatory proceedings affecting Borrower or either Guarantor or any of the
assets or properties of Borrower or either Guarantor which, if adversely
determined, would reasonably be expected to have a Material Adverse Effect;
(iii) any dispute between Borrower or either Guarantor and any governmental or
regulatory body or any other Person or entity which, if adversely determined,
would reasonably be expected to cause a Material Adverse Effect; (iv) any other
matter which in Borrower's reasonable opinion could have a Material Adverse
Effect. (l) ERISA Information and Compliance. Borrower and each Guarantor will
promptly furnish to the Agent upon becoming aware of the occurrence of any
"reportable event", as such term is defined in Section 4043 of ERISA, or of any
"prohibited transaction", as such term is defined in Section 4975 of the
Internal Revenue Code of 1986, as amended, in connection with any Plan or any
trust created thereunder, a written notice signed by the President or chief
financial officer of Borrower specifying the nature thereof, what action such
party is taking or proposes to take with respect thereto, and, when known, any
action taken by the Internal Revenue Service with respect thereto. -41- (m)
Environmental Reports and Notices. Borrower will deliver to the Agent (i)
promptly upon its becoming available, one copy of each report (other than
routine informational filings) sent by Borrower or either Guarantor to any
court, governmental agency or instrumentality pursuant to any Environmental Law,
(ii) notice, in writing, promptly upon Borrower's or either Guarantor's receipt
of notice or otherwise learning of any claim, demand, action, event, condition,
report or investigation indicating any potential or actual liability arising in
connection with (x) the non-compliance with or violation of the requirements of
any Environmental Law which reasonably could be expected to have a Material
Adverse Effect; (y) the release or threatened release of any toxic or hazardous
waste into the environment which reasonably would be expected to have a Material
Adverse Effect or which release Borrower or either Guarantor would have a duty
to report to any court or government agency or instrumentality, or (iii) the
existence of any Environmental Lien on any properties or assets of Borrower or
either Guarantor, and Borrower shall promptly deliver a copy of any such notice
to Agent. (n) Compliance and Maintenance. Borrower and each Guarantor will (i)
observe and comply in all material respects with all Environmental Laws; (ii)
except as provided in Subsections 12(p) and 12(q) below, maintain the Oil and
Gas Properties and other assets and properties in good and workable condition at
all times and make all repairs, replacements, additions, betterments and
improvements to the Oil and Gas Properties and other assets and properties as
are needed and proper so that the business carried on in connection therewith
may be conducted properly and efficiently at all times; (iii) take or cause to
be taken whatever actions are necessary or desirable to prevent an event or
condition of default by Borrower or either Guarantor under the provisions of any
gas purchase or sales contract or any other contract, agreement or lease
comprising a part of the Oil and Gas Properties or other collateral security
hereunder which default could reasonably be expected to result in a Material
Adverse Effect; and (iv) furnish Agent upon request evidence reasonably
satisfactory to Agent that there are no Liens, claims or encumbrances on the Oil
and Gas Properties, except Permitted Liens. (o) Operation of Properties. Except
as provided in Subsections 12(p) and (q) below, Borrower will operate, or use
reasonable efforts to cause to be operated, all Oil and Gas Properties in a
careful and efficient manner in accordance with the practice of the industry and
in compliance in all material respects with all applicable laws, rules, and
regulations, and in compliance in all material respects with all applicable
proration and conservation laws of the jurisdiction in which the properties are
situated, and all applicable laws, rules, and regulations, of every other agency
and authority from time to time constituted to regulate the development and
operation of the properties and the production and sale of hydrocarbons and
other minerals therefrom; provided, however, that Borrower shall have the right
to contest in good faith by appropriate proceedings, the applicability or
lawfulness of any such law, rule or regulation and pending such contest -42- may
defer compliance therewith, as long as such deferment shall not subject the
properties or any part thereof to foreclosure or loss. (p) Compliance with
Leases and Other Instruments. Borrower will pay or cause to be paid and
discharge all rentals, delay rentals, royalties, production payment, and
indebtedness required to be paid by Borrower (or required to keep unimpaired in
all material respects the rights of Borrower in the Oil and Gas Properties)
accruing under, and perform or cause to be performed in all material respects
each and every act, matter, or thing required of Borrower by each and all of the
assignments, deeds, leases, subleases, contracts, and agreements in any way
relating to Borrower or any of the Oil and Gas Properties and do all other
things necessary of Borrower to keep unimpaired in all material respects the
rights of Borrower thereunder and to prevent the forfeiture thereof or default
thereunder; provided, however, that nothing in this Agreement shall be deemed to
require Borrower to perpetuate or renew any oil and gas lease or other lease by
payment of rental or delay rental or by commencement or continuation of
operations nor to prevent Borrower from abandoning or releasing any oil and gas
lease or other lease or well thereon when, in any of such events, in the opinion
of Borrower exercised in good faith, it is not in the best interest of Borrower
to perpetuate the same. (q) Certain Additional Assurances Regarding Maintenance
and Operations of Properties. With respect to those Oil and Gas Properties which
are being operated by operators other than the Borrower, Borrower shall not be
obligated to perform any undertakings contemplated by the covenants and
agreement contained in Subsections 12(n) or 12(o) hereof which are performable
only by such operators and are beyond the control of Borrower; however, Borrower
agrees to promptly take all reasonable actions available under any operating
agreements or otherwise to bring about the performance of any such material
undertakings required to be performed thereunder. (r) Sale of Certain
Assets/Prepayment of Proceeds. Borrower will immediately pay over to the Agent
for the ratable benefit of the Lenders as a prepayment of principal on the Notes
and a reduction of the Commitments, an amount equal to 100% of the net proceeds
received by Borrower from the sale of the Oil and Gas Properties, which sale has
been approved in advance by the Lenders. Borrower and/or Guarantors will
immediately pay over to the Agent for the ratable benefit of the Lenders as a
prepayment of principal on the Notes and a reduction of the Commitments, an
amount equal to 100% of the net proceeds received by PLP from the sale of any
Energen Stock. Any such prepayment of principal on the Notes required by this
Section 12(r), shall not be in lieu of, but shall be in addition to, any Monthly
Commitment Reduction or mandatory prepayment of principal required to be paid
pursuant to Section 9(b) hereof. -43- (s) Title Matters. Within sixty (60) days
after the Effective Date with respect to the Oil and Gas Properties listed on
Schedule "6" hereto, Borrower shall furnish Agent with title opinions and/or
title information reasonably satisfactory to Agent showing good and defensible
title of Borrower to such Oil and Gas Properties subject only to the Permitted
Liens. As to any Oil and Gas Properties hereafter mortgaged to Agent, Borrower
will promptly (but in no event more than sixty (60) days following such
mortgaging), furnish, if requested, Agent with title opinions and/or title
information reasonably satisfactory to Agent showing good and defensible title
of Borrower to such Oil and Gas Properties subject only to Permitted Liens. (t)
Curative Matters. Within sixty (60) days after the Effective Date with respect
to matters listed on Schedule "7" and, thereafter, within sixty (60) days after
receipt by Borrower from Agent or its counsel of written notice of title defects
the Agent reasonably requires to be cured, Borrower shall either (i) provide
such curative information, in form and substance satisfactory to Agent, or (ii)
substitute Oil and Gas Properties of value and quality satisfactory to the Agent
for all of Oil and Gas Properties for which such title curative was requested
but upon which Borrower elected not to provide such title curative information,
and, within sixty (60) days of such substitution, provide title opinions or
title information satisfactory to the Agent covering the Oil and Gas Properties
so substituted. If the Borrower fails to satisfy (i) or (ii) above within the
time specified, the loan collateral value assigned by the Lenders to the Oil and
Gas Properties for which such curative information was requested shall be
deducted from the Borrowing Base resulting in a reduction thereof. (u) Change of
Principal Place of Business. Borrower and each Guarantor shall give Agent at
least thirty (30) days prior written notice of its intention to move its
principal place of business from the address set forth in Section 17 hereof. (v)
Additional Collateral. Borrower agrees to regularly monitor engineering data
covering all producing oil and gas properties and interests owned or acquired by
Borrower on or after the date hereof and to mortgage or cause to be mortgaged
such of the same to Agent for the ratable benefit of the Lenders in
substantially the form of the Security Instruments, as applicable, to the extent
that the Lenders shall at all times during the existence of the Commitment be
secured by perfected Liens and security interests covering not less than eighty
percent (80%) of the Engineered Value of all producing Oil and Gas Properties of
Borrower. In addition, the Borrower agrees that in connection with the
mortgaging of such additional oil and gas properties, it shall within a
reasonable time thereafter, deliver or cause to be delivered to the Agent such
mortgage and title opinions and other title information with respect to the
title and Lien status of such oil and gas properties as may be necessary to
maintain at all times a level of such title opinions and -44- title information
of not less than eighty percent (80%) of the Engineered Value of all Oil and Gas
Properties mortgaged to the Agent for the ratable benefit of the Lenders. 13.
Negative Covenants. A deviation from the provisions of this Section 13 shall not
constitute an Event of Default under this Agreement if such deviation is
consented to in writing by Majority Lenders prior to the date of deviation.
Borrower and each Guarantor, as applicable, will at all times comply with the
covenants contained in this Section 13 from the date hereof and for so long as
the Commitment is in existence or any amount is owed to the Agent or the Lenders
under this Agreement or the other Loan Documents. (a) Negative Pledge. Neither
Borrower nor either Guarantor will, and will not permit any Subsidiary to: (i)
create, incur, assume or permit to exist any Lien, security interest or other
encumbrance on any of its respective assets or properties except Permitted
Liens; or (ii) sell, lease, transfer or otherwise dispose of, in any fiscal
year, any of its respective assets except for (A) sales of extracted petroleum
hydrocarbons made in the ordinary course of Borrower's oil and gas business, (B)
to the extent not otherwise forbidden under the Security Instruments, equipment
that is worthless or obsolete or which is replaced by equipment of equal
suitability in value, and interests in oil and gas leases, or portions thereof,
so long as no well situated on any such lease or located on any unit containing
all or any part thereof, is capable (or is subject to being made capable through
commercially feasible operations) of production oil, gas or other hydrocarbons
or minerals in commercial quantities, and (C) sales of the Energen Stock,
provided that such stock is sold at its fair market value and in compliance with
any restrictions thereon, and that the net proceeds received from any such sale
are immediately paid to Agent as required by Section 12(r) hereof. (b) Current
Ratio. Borrower shall not allow its Current Ratio to be less than 1.0 to 1.0 as
of the end of any fiscal quarter beginning with the fiscal quarter ending June
30, 2002. (c) Debt Service Coverage Ratio. Borrower will not allow its Debt
Service Coverage Ratio to be less than 1.1 to 1.0 as of the end of any fiscal
quarter beginning with the fiscal quarter ending June 30, 2002. (d) Adjusted
Consolidated Net Worth. At all times during the term hereof, Borrower's Adjusted
Consolidated Net Worth shall not be less than (a) $40,000,000, plus -45- (b)
seventy-five percent (75%) of the net proceeds from any equity securities issued
by the Borrower on or after the date of this Agreement, plus (c) fifty percent
(50%) of Borrower's Consolidated Net Income for each fiscal quarter, if
positive, and zero percent (0%) if negative, determined on a cumulative basis,
for the period beginning July 1, 2002, and ending on the last day of the most
recent fiscal quarter as of the time in question. For purposes of calculating
Borrower's Adjusted Consolidated Net Worth in connection with this Section
13(d), there shall be excluded from Consolidated Net Income (to the extent
otherwise included therein as may be required by GAAP) the cumulative effect of
a change in accounting principles and the after-tax net effect of any
non-recurring non-cash charges, including, without limitation, any charges under
Financial Accounting Standard Board Statement No. 144, as amended, supplemented
or modified from time to time. (e) Consolidations and Mergers. Neither Borrower,
either Guarantor nor any Subsidiary will form any new Subsidiary or consolidate
or merge with or into any other Person, except that any Subsidiary may
consolidate or merge with or into Borrower if Borrower is the surviving entity
in such consolidation or merger and if, after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing. (f) Debts, Guaranties
and Other Obligations. Neither Borrower nor either Guarantor will, and will not
permit any Subsidiary to, incur, create, assume or in any manner become or be
liable in respect of any indebtedness, or guarantee or otherwise in any manner
become or be liable in respect of any indebtedness, liabilities or other
obligations of any other Person, whether by agreement to purchase the
indebtedness of any other Person or agreement for the furnishing of funds to any
other Person through the purchase or lease of goods, supplies or services (or by
way of stock purchase, capital contribution, advance or loan) for the purpose of
paying or discharging the indebtedness of any other Person, or otherwise, except
that the foregoing restrictions shall not apply to: (i) the Notes and any
renewal or increase thereof, or other indebtedness heretofore disclosed to
Lenders in the Borrower's Financial Statements or on Schedule "4" hereto; or
(ii) taxes, assessments or other government charges which are not yet due or are
being contested in good faith by appropriate action promptly initiated and
diligently conducted, if such reserve as shall be required by GAAP shall have
been made therefor and levy and execution thereon have been stayed and continue
to be stayed; or (iii) indebtedness (other than in connection with a loan or
lending transaction) incurred in the ordinary course of business which is -46-
not more than 60 days past due, including, but not limited to indebtedness for
drilling, completing, leasing and reworking oil and gas wells; or (iv)
obligations under Rate Management Transactions permitted pursuant to Section
13(l) hereof; or (v) other indebtedness not exceeding $250,000 in the aggregate
outstanding at any time; or (vi) any renewals or extensions of (but, other than
in the case of the Notes, not increases in) any of the foregoing. (g) Dividend
and Distributions. Neither Borrower nor either Guarantor will, and will not
permit any Subsidiary to, declare, pay or make any loans, advances, dividends or
distributions of any kind to its stockholders or other equity owners, or make
any other distribution on account of, or purchase, acquire or redeem or retire
any stock or other security issued by it except that (i) Borrower may pay cash
dividends on its outstanding shares of 6% Convertible Preferred Stock in
accordance with the provisions of Borrower's Certificate of Designations,
Preferences and Rights of Serial Preferred Stock - 6% Convertible Preferred
Stock dated October 19, 1998, provided that no Default or Event of Default
exists at the time of declaration or payment of such dividends and the payment
of such dividends would not cause a Default or Event of Default, and (ii)
Borrower's Subsidiaries may declare, pay or make dividends or distributions to
Borrower. (h) Loans and Advances. Neither Borrower nor either Guarantor will,
and will not permit any Subsidiary to, make or permit to remain outstanding any
loans or advances to or in any Person, except that the foregoing restriction
shall not apply to: (i) loans or advances to any Person, the material details of
which have been set forth in the Financial Statements of the Borrower and the
Guarantors heretofore furnished to Lenders; or (ii) advances made in the
ordinary course of Borrower's or either Guarantor's oil and gas business; or
(iii) other loans or advances to any third party or Affiliate (other than
Borrower) not in excess of $100,000 in the aggregate outstanding; or (iv) loans
or advances to Borrower. -47- (i) Receivables and Payables. Neither Borrower nor
either Guarantor will, and will not permit any Subsidiary to, discount or sell
with recourse, or sell for less than the market value thereof, any of its notes
receivable or accounts receivable. (j) Nature of Business. Neither Borrower nor
either Guarantor will, and will not permit any Subsidiary to, permit any
material change to be made in the character of its businesses as carried on at
the date hereof. (k) Transactions with Affiliates. Neither Borrower nor either
Guarantor will, and will not permit any Subsidiary to, enter into any
transaction with any Affiliate, except transactions upon terms that are no less
favorable to it than could be obtained in a transaction negotiated at arm's
length with an unrelated third party. (l) Rate Management Transactions. Neither
Borrower nor either Guarantor will, and will not permit any Subsidiary to, enter
into any Rate Management Transactions, except the foregoing prohibitions shall
not apply to (x) transactions consented to in writing by the Majority Lenders
which are on terms acceptable to the Majority Lenders, or (y) transactions
designed to hedge, provide a floor price for, or swap crude oil or natural gas,
provided that (i) the same do not cover more than seventy-five percent (75%) of
Borrower's estimated production from proved producing reserves existing as of
the date of the execution thereof based upon the then most current reserve
evaluation required pursuant to Section 12(a)(iii) above, (ii) the same do not
contain terms or provisions which could require margin calls, (iii) the
counterparty to any such transaction has a minimum rating of "A-1" by Standard &
Poors' Corporation or "A-3" by Moody's Investors Service, Inc., (iv) the same
are for a term of eighteen (18) months or less, and (v) the same include
provisions for payment to Borrower upon the occurrence of specified price
indexes of a price per unit of measurement equal to or greater than that under
the Agent's then current pricing policies. (m) Investments. Neither Borrower nor
either Guarantor will, and will not permit any Subsidiary to, make any
investments in any Person or entity, except such restriction shall not apply to:
(i) investments with maturities of not more than 180 days in direct obligations
of the United States of America or any agency thereof; or (ii) investments in
certificates of deposit issued by a Lender; or (iii) PLP's existing investments
in the Energen Stock, in First Permian GP, L.L.C. and in First Permian, L.P.; or
-48- (iv) other investments not to exceed $500,000 in the aggregate during any
fiscal year, when aggregated with loans and advances allowed pursuant to Section
13(h)(iii); or (v) investments in Subsidiaries to the extent of such investments
as of the Effective Date. (n) Amendment to Organizational Documents. Neither
Borrower nor either Guarantor will, and will not permit any Subsidiary to,
permit any material amendment to, or any material alteration of, its Articles or
Certificate of Incorporation, Articles or Certificate of Organization, Agreement
or Certificate of Limited Partnership, Certificate of Formation, Bylaws, Limited
Liability Company Agreement or other governing documents, as applicable. (o)
ERISA Compliance. Neither Borrower nor either Guarantor will, and will not
permit any Subsidiary to, permit any plan subject to ERISA maintained by it to
(i) engage in any "prohibited transaction" as such term is defined in Section
4975 of the Internal Revenue Code of 1986, as amended; (ii) incur any
"accumulated funding deficiency" as such term is defined in Section 302 of
ERISA; or (iii) terminate in a manner which could result in the imposition of a
lien on its property pursuant to Section 4068 of ERISA. (p) Accounting Method
and Fiscal Year. Neither Borrower nor either Guarantor will, and will not permit
any Subsidiary to, make any change in its present accounting method unless such
changes are required for conformity with GAAP. (q) Employee Agreements. Borrower
will not make any payments pursuant to the terms of the Employee Agreements
described on Schedule 5 attached hereto or pursuant to the terms of any
additional agreements of a similar nature hereafter executed by Borrower, if a
Default or Event of Default exists at the time of any such payment or such
payment would cause or result in a Default or Event of Default under this
Agreement. (r) Issuance of Equity Interests. Neither Guarantor will issue or
sell to any Person (other than the Borrower) any equity interest in it, or any
option, warrant or other right to acquire any such equity interest. -49- 14.
Events of Default. Any one or more of the following events shall be considered
an "Event of Default" as that term is used herein: (a) Borrower shall fail to
pay when due or declared due the principal of, and the interest on, the Notes or
any fee or any other indebtedness of Borrower incurred pursuant to this
Agreement or any of the other Loan Documents; or (b) Any representation or
warranty made by Borrower or either Guarantor under this Agreement, or in any
certificate or statement furnished or made to the Lenders pursuant hereto, or in
connection herewith, or in connection with any document furnished hereunder,
shall prove to be untrue in any material respect as of the date on which such
representation or warranty is made (or deemed made), or any representation,
statement (including Financial Statements), certificate, report or other data
furnished or to be furnished or made by Borrower or either Guarantor under any
Loan Document, including this Agreement, proves to have been untrue in any
material respect, as of the date as of which the facts therein set forth were
stated or certified; or (c) Default shall be made in the due observance or
performance of any of the covenants or agreements of Borrower or either
Guarantor contained in the Loan Documents, including this Agreement (excluding
covenants contained in Section 13 of the Agreement for which there is no cure
period), and such default shall continue for more than thirty (30) days after
written notice from Agent is received by Borrower; or (d) Default shall be made
in the due observance or performance of the covenants of Borrower or either
Guarantor contained in Section 13 of this Agreement; or (e) Default shall be
made in respect of any obligation for borrowed money other than the Notes, for
which Borrower, either Guarantor or any Subsidiary is liable (directly, by
assumption, as guarantor or otherwise), or any obligations secured by any
mortgage, pledge or other consensual security interest with respect thereto, on
any asset or property of Borrower, either Guarantor or any Subsidiary or in
respect of any agreement relating to any such obligations, unless the aggregate
amount of such obligations in respect of which such default shall have occurred
is less than $250,000; or (f) Borrower, either Guarantor or any Subsidiary shall
commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking an appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, or shall consent
to any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it, or
shall make a general assignment for -50- the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any corporate
action authorizing the foregoing; or (g) An involuntary case or other
proceeding, shall be commenced against Borrower, either Guarantor or any
Subsidiary seeking liquidation, reorganization or other relief with respect to
it or its debts under any bankruptcy, insolvency or similar law now or hereafter
in effect or seeking the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any substantial part of its
property, and such involuntary case or other proceeding shall remain undismissed
and unstayed for a period of thirty (30) days; or an order for relief shall be
entered against Borrower, either Guarantor or any Subsidiary under the federal
bankruptcy laws as now or hereinafter in effect; or (h) A final judgment or
order for the payment of money in excess of $250,000 (or judgments or orders
aggregating in excess of $250,000) shall be rendered against Borrower, either
Guarantor or any Subsidiary and such judgments or orders shall continue
unsatisfied and unstayed for a period of thirty (30) days; or (i) In the event
the Total Outstandings shall at any time exceed the Borrowing Base established
for the Notes, and Borrower shall fail to comply with the provisions of Section
9(b) hereof; or (j) An event of default (as defined therein) shall occur under
any agreement entered into in connection with any Rate Management Transaction;
or (k) A Change of Management shall occur; or (l) Any Lien for failure to pay
income, payroll, FICA or similar taxes shall be filed by the U. S. Government or
any agent or instrumentality thereof against Borrower, either Guarantor or any
Subsidiary, or any of their respective assets; or (m) Any of the Loan Documents
shall cease, for any reason, to be in full force and effect, or Borrower or
either Guarantor shall so assert. Upon occurrence of any Event of Default
specified in Subsections 14(f) and (g) hereof, the entire principal amount due
under the Notes and all interest then accrued thereon, and any other liabilities
of Borrower hereunder, shall become automatically and immediately due and
payable all without notice and without presentment, demand, protest, notice of
protest or dishonor or any other notice of default of any kind, all of which are
hereby expressly waived by the Borrower and Guarantors. Upon the occurrence of
any other Event of Default, the Agent, upon request of Majority Lenders, shall
by written notice to the Borrower declare the principal of, and all interest
then accrued on, the Notes and any other liabilities hereunder to be forthwith
-51- due and payable, whereupon the same shall forthwith become due and payable
without presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which the Borrower and
Guarantors hereby expressly waive, anything contained herein or in the Notes to
the contrary notwithstanding. Upon the occurrence and during the continuance of
any Event of Default, the Lenders are hereby authorized at any time and from
time to time, without notice to the Borrower or the Guarantors (any such notice
being expressly waived by the Borrower and the Guarantors), to set-off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by any of the Lenders
to or for the credit or the account of the Borrower or either Guarantor against
any and all of the indebtedness of the Borrower under the Notes and the Loan
Documents, including this Agreement, irrespective of whether or not the Lenders
shall have made any demand under the Loan Documents, including this Agreement or
the Notes and although such indebtedness may be unmatured. Any amount set-off by
any of the Lenders shall be applied against the indebtedness owed the Lenders by
the Borrower pursuant to this Agreement and the Notes. The Lenders agree
promptly to notify the Borrower and the affected Guarantor after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of the Lender under
this Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Lenders may have. 15. The Agent
and the Lenders. (a) Appointment and Authorization. Each Lender hereby appoints
Agent as its nominee and agent, in its name and on its behalf: (i) to act as
nominee for and on behalf of such Lender in and under all Loan Documents; (ii)
to arrange the means whereby the funds of Lenders are to be made available to
the Borrower under the Loan Documents; (iii) to take such action as may be
requested by any Lender under the Loan Documents (when such Lender is entitled
to make such request under the Loan Documents); (iv) to receive all documents
and items to be furnished to Lenders under the Loan Documents; (v) to be the
secured party, mortgagee, beneficiary, and similar party in respect of, and to
receive, as the case may be, any collateral for the benefit of Lenders; (vi) to
promptly distribute to each Lender all material information, requests, documents
and items received from the Borrower or Guarantors under the Loan Documents;
(vii) to promptly distribute to each Lender such Lender's Pro Rata Part of each
payment or prepayment (whether voluntary, as proceeds of insurance thereon, or
otherwise) in accordance with the terms of the Loan Documents and (viii) to
deliver to the appropriate Persons requests, demands, approvals and consents
received from Lenders. Each Lender hereby authorizes Agent to take all actions
and to exercise such powers under the Loan Documents as are specifically
delegated to Agent by the terms hereof or thereof, together with all other
powers reasonably incidental thereto. With respect to its Commitment -52-
hereunder and the Notes issued to it, Agent and any successor Agent shall have
the same rights under the Loan Documents as any other Lender and may exercise
the same as though it were not the Agent; and the term "Lender" or "Lenders"
shall, unless otherwise expressly indicated, include Agent and any successor
Agent in its capacity as a Lender. Agent and any successor Agent and its
Affiliates may accept deposits from, lend money to, act as trustee under
indentures of and generally engage in any kind of business with the Borrower or
Guarantors, and any Person which may do business with the Borrower or
Guarantors, all as if Agent and any successor Agent was not Agent hereunder and
without any duty to account therefor to the Lenders; provided that, if any
payments in respect of any property (or the proceeds thereof) now or hereafter
in the possession or control of Agent which may be or become security for the
obligations of the Borrower or Guarantors arising under the Loan Documents by
reason of the general description of indebtedness secured or of property
contained in any other agreements, documents or instruments related to any such
other business shall be applied to reduction of the obligations of the Borrower
and Guarantors arising under the Loan Documents, then each Lender shall be
entitled to share in such application according to its Pro Rata Part thereof.
Each Lender, upon request of any other Lender, shall disclose to all other
Lenders all indebtedness and liabilities, direct and contingent, of the Borrower
and Guarantors to such Lender as of the time of such request. (b) Note Holders.
From time to time as other Lenders become a party to this Agreement, Agent shall
obtain execution by Borrower of additional Notes in amounts representing the
Commitments of each such new Lender, up to an aggregate face amount of all Notes
not exceeding $100,000,000. The obligation of such Lender shall be governed by
the provisions of this Agreement, including but not limited to, the obligations
specified in Section 2 hereof. From time to time, Agent may require that the
Lenders exchange their Notes for newly issued Notes to better reflect the
Commitments of the Lenders. Agent may treat the payee of any Note as the holder
thereof until written notice of transfer has been filed with it, signed by such
payee and in form satisfactory to Agent. (c) Consultation with Counsel. Lenders
agree that Agent may consult with legal counsel selected by Agent and shall not
be liable for any action taken or suffered in good faith by it in accordance
with the advice of such counsel. LENDERS ACKNOWLEDGE THAT COTTON, BLEDSOE, TIGHE
& DAWSON IS COUNSEL FOR FIRST AMERICAN, BOTH AS AGENT AND AS A LENDER, AND THAT
SUCH FIRM DOES NOT REPRESENT ANY OF THE OTHER LENDERS IN CONNECTION WITH THIS
TRANSACTION. (d) Documents. Agent shall not be under a duty to examine or pass
upon the validity, effectiveness, enforceability, genuineness or value of any of
the Loan -53- Documents or any other instrument or document furnished pursuant
thereto or in connection therewith, and Agent shall be entitled to assume that
the same are valid, effective, enforceable and genuine and what they purport to
be. (e) Resignation or Removal of Agent. Subject to the appointment and
acceptance of a successor Agent as provided below, Agent may resign at any time
by giving written notice thereof to Lenders and Borrower, and Agent may be
removed at any time with or without cause by all Lenders (excluding the Agent).
If no successor Agent has been so appointed by Majority Lenders (and approved by
the Borrower) and has accepted such appointment within thirty (30) days after
the retiring Agent's giving of notice of resignation or removal of the retiring
Agent, then the retiring Agent may, on behalf of Lenders, appoint a successor
Agent. Any successor Agent must be approved by Borrower, which approval will not
be unreasonably withheld. Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights and duties of the retiring Agent, and the
retiring Agent, as the case may be, shall be discharged from its duties and
obligations hereunder. After any retiring Agent's resignation or removal
hereunder as Agent, the provisions of this Section 15 shall continue in effect
for its benefit in respect to any actions taken or omitted to be taken by it
while it was acting as Agent. To be eligible to be an Agent hereunder the party
serving, or to serve, in such capacity must own a Pro Rata Part of the
Commitments equal to the level of Commitment required to be held by any Lender
pursuant to Section 29 hereof. (f) Responsibility of Agent. It is expressly
understood and agreed that the obligations of Agent under the Loan Documents are
only those expressly set forth in the Loan Documents and that Agent shall be
entitled to assume that no Default or Event of Default has occurred and is
continuing, unless Agent has actual knowledge of such fact or has received
notice from a Lender or the Borrower that such Lender or the Borrower considers
that a Default or an Event of Default has occurred and is continuing and
specifying the nature thereof. Neither Agent nor any of its directors, officers,
attorneys or employees shall be liable for any action taken or omitted to be
taken by them under or in connection with the Loan Documents, except for its or
their own gross negligence or willful misconduct. Agent shall not incur
liability under or in respect of any of the Loan Documents by acting upon any
notice, consent, certificate, warranty or other paper or instrument believed by
it to be genuine or authentic or to be signed by the proper party or parties, or
with respect to anything which it may do or refrain from doing in the reasonable
exercise of its judgment, or which may seem to it to be necessary or desirable.
Agent shall not be responsible to Lenders for any of the Borrower's recitals,
statements, representations or warranties contained in any of the Loan
Documents, or in any certificate or other document referred to or provided for
in, or received by any -54- Lender under, the Loan Documents, or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of any of
the Loan Documents or for any failure by the Borrower to perform any of its
obligations hereunder or thereunder. Agent may employ agents and
attorneys-in-fact and shall not be answerable, except as to money or securities
received by it or its authorized agents, for the negligence or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care. The
relationship between Agent and each Lender is only that of agent and principal
and has no fiduciary aspects. Nothing in the Loan Documents or elsewhere shall
be construed to impose on Agent any duties or responsibilities other than those
for which express provision is therein made. In performing its duties and
functions hereunder, Agent does not assume and shall not be deemed to have
assumed, and hereby expressly disclaims, any obligation or responsibility toward
or any relationship of agency or trust with or for the Borrower or any of its
beneficiaries or other creditors. As to any matters not expressly provided for
by the Loan Documents, Agent shall not be required to exercise any discretion or
take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of all Lenders and such instructions shall be binding upon all
Lenders and all holders of the Notes; provided, however, that Agent shall not be
required to take any action which is contrary to the Loan Documents or
applicable law. Agent shall have the right to exercise or refrain from
exercising, without notice or liability to the Lenders, any and all rights
afforded to Agent by the Loan Documents or which Agent may have as a matter of
law; provided, however, Agent shall not (i) except as provided herein and in
Section 7(b)(ii) hereof, without the consent of Majority Lenders designate the
amount of the Borrowing Base or the Monthly Commitment Reduction or (ii) without
the consent of Majority Lenders, take any other action with regard to amending
the Loan Documents, waiving any default under the Loan Documents, releasing or
substituting any Collateral (except as permitted in Section 15(q) hereof) or
taking any other action with respect to the Loan Documents. Provided further,
however, that no amendment, waiver, or other action shall be effected pursuant
to the preceding clause (ii) without the consent of all Lenders which: (a) would
increase the Borrowing Base or decrease the Monthly Commitment Reduction, (b)
would reduce any fees hereunder, or the principal of, or the interest on, any
Lender's Note or Notes, (c) would postpone any date fixed for any payment of any
fees hereunder, or any principal or interest of any Lender's Note or Notes, (d)
would increase the aggregate Commitments or any Lender's individual Commitment
hereunder or would materially alter Agent's obligations to any Lender hereunder,
(e) would release Borrower from its obligation to pay any Lender's Note or
Notes, (f) would change the definition of Majority Lenders, (g) would extend the
Maturity Date or (h) would amend this sentence or the previous sentence. Agent
shall not have liability to Lenders for failure or delay in exercising any -55-
right or power possessed by Agent pursuant to the Loan Documents or otherwise
unless such failure or delay is caused by the gross negligence of the Agent, in
which case only the Agent responsible for such gross negligence shall have
liability therefor to the Lenders. (g) Independent Investigation. Each Lender
expressly acknowledges that neither the Agent nor any of its officers,
directors, employees, agents, attorneys in fact or Affiliates has made any
representations or warranties to it and that no act by the Agent hereinafter
taken, including any review of the affairs of the Borrower and Guarantors, shall
be deemed to constitute any representation or warranty by the Agent to any
Lender. Each Lender severally represents and warrants to Agent that it has made
its own independent investigation and assessment of the financial condition and
affairs of the Borrower and Guarantors in connection with the making and
continuation of its participation hereunder and has not relied exclusively on
any information provided to such Lender by Agent in connection herewith, and
each Lender represents, warrants and undertakes to Agent that it shall continue
to make its own independent appraisal of the credit worthiness of the Borrower
and Guarantors while the Notes are outstanding or its Commitments hereunder are
in force. Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower and Guarantors of this Agreement or
any other document referred to or provided for herein or to inspect the
properties or books of the Borrower and Guarantors. Other than as provided in
this Agreement, Agent shall not have any duty, responsibility or liability to
provide any Lender with any credit or other information concerning the affairs,
financial condition or business of the Borrower and Guarantors which may come
into the possession of Agent. (h) Indemnification. Lenders agree to indemnify
Agent ratably according to their respective Commitments on a Pro Rata basis,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
proper and reasonable kind or nature whatsoever which may be imposed on,
incurred by or asserted against Agent in any way relating to or arising out of
the Loan Documents or any action taken or omitted by Agent under the Loan
Documents, provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from Agent's gross negligence or
willful misconduct. Each Lender shall be entitled to be reimbursed by Agent for
any amount such Lender paid to Agent under this Section 15(h) to the extent the
Agent has been reimbursed for such payments by Borrower or any other Person. THE
PARTIES INTEND FOR THE PROVISIONS OF THIS SECTION TO APPLY TO AND PROTECT THE
AGENT FROM THE CONSEQUENCES OF ANY LIABILITY, INCLUDING STRICT LIABILITY,
IMPOSED OR THREATENED TO BE IMPOSED ON AGENT AS WELL AS FROM THE CONSEQUENCES OF
ITS -56- OWN NEGLIGENCE, WHETHER OR NOT THAT NEGLIGENCE IS THE SOLE,
CONTRIBUTING OR CONCURRING CAUSE OF ANY SUCH LIABILITY. (i) Benefit of Section
15. The agreements contained in this Section 15 are solely for the benefit of
Agent and the Lenders and are not for the benefit of, or to be relied upon by,
the Borrower, any Affiliate of the Borrower or any other Person. (j) Pro Rata
Treatment. Subject to the provisions of this Agreement, each payment (including
each prepayment) by the Borrower and each collection by Lenders (including
offsets) on account of the principal of and interest on the Notes and fees
provided for in this Agreement, that are payable by the Borrower, shall be made
Pro Rata; provided, however, in the event that any Defaulting Lender shall have
failed to make an Advance as contemplated under Section 3 hereof and Agent or
another Lender or Lenders shall have made such Advance, payment received by
Agent for the account of such Defaulting Lender or Lenders shall not be
distributed to such Defaulting Lender or Lenders until such Advance or Advances
shall have been repaid in full to the Lender or Lenders who funded such Advance
or Advances. (k) Assumption as to Payments. Except as specifically provided
herein, unless Agent shall have received notice from the Borrower prior to the
date on which any payment is due to Lenders hereunder that the Borrower will not
make such payment in full, Agent may, but shall not be required to, assume that
the Borrower has made such payment in full to Agent on such date and Agent may,
in reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower shall not have made such payment in full to Agent, each
Lender shall repay to Agent forthwith on demand such amount distributed to such
Lender together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to
Agent, at the interest rate applicable to such portion of the Loan. (l) Other
Financings. Without limiting the rights to which any Lender otherwise is or may
become entitled, such Lender shall have no interest, by virtue of this Agreement
or the Loan Documents, in (a) any present or future loans from, letters of
credit issued by, or leasing or other financial transactions by, any other
Lender to, on behalf of, or with the Borrower or either Guarantor (collectively
referred to herein as "Other Financings") other than the obligations hereunder;
(b) any present or future guarantees by or for the account of the Borrower or
either Guarantor which are not contemplated by the Loan Documents; (c) any
present or future property taken as security for any such Other Financings; or
(d) any property now or hereafter in the possession or control of any other
Lender which may be or become security for the obligations of the -57- Borrower
or either Guarantor arising under any loan document by reason of the general
description of indebtedness secured or property contained in any other
agreements, documents or instruments relating to any such Other Financings. (m)
Interests of Lenders. Nothing in this Agreement shall be construed to create a
partnership or joint venture between Lenders for any purpose. Agent, Lenders,
Borrower and Guarantors recognize that the respective obligations of Lenders
under the Commitments shall be several and not joint and that neither Agent nor
any of Lenders shall be responsible or liable to perform any of the obligations
of the other under this Agreement. Each Lender is deemed to be the owner of an
undivided interest in and to all rights, titles, benefits and interests
belonging and accruing to Agent under the Security Instruments, including,
without limitation, liens and security interests in any collateral, fees and
payments of principal and interest by the Borrower under the Commitments on a
Pro Rata basis. Each Lender shall perform all duties and obligations of Lenders
under this Agreement in the same proportion as its ownership interest in the
Loans outstanding at the date of determination thereof. (n) Investments.
Whenever Agent in good faith determines that it is uncertain about how to
distribute to Lenders any funds which it has received, or whenever Agent in good
faith determines that there is any dispute among the Lenders about how such
funds should be distributed, Agent may choose to defer distribution of the funds
which are the subject of such uncertainty or dispute. If Agent in good faith
believes that the uncertainty or dispute will not be promptly resolved, or if
Agent is otherwise required to invest funds pending distribution to the Lenders,
Agent may invest such funds pending distribution (at the risk of the Borrower).
All interest on any such investment shall be distributed upon the distribution
of such investment and in the same proportions and to the same Persons as such
investment. All monies received by Agent for distribution to the Lenders (other
than to the Person who is Agent in its separate capacity as a Lender) shall be
held by the Agent pending such distribution solely as Agent for such Lenders,
and Agent shall have no equitable title to any portion thereof. (o) Delegation
to Affiliates. The Borrower, Guarantors and the Lenders agree that the Agent may
delegate any of its duties under this Agreement to any of its Affiliates. Any
such Affiliate (and such Affiliate's directors, officers, agents and employees)
which perform duties in connection with this Agreement shall be entitled to the
same benefits of the indemnification, waiver and other protective provisions to
which the Agent is entitled under this Section 15 and Section 19. (p) Execution
of Collateral Documents. The Lenders hereby empower and authorize the Agent to
execute and deliver the Security Instruments and all related financing
statements and other financing statements, agreements, documents or -58-
instruments that shall be necessary or appropriate to effect the purposes of the
Security Instruments. (q) Collateral Releases. The Lenders hereby empower and
authorize the Agent to execute and deliver to the Borrower and Guarantors on
their behalf any agreements, documents, or instruments as shall be necessary or
appropriate to reflect any releases of Collateral which shall be permitted by
the terms hereof (including, without limitation, the release of Collateral that
Borrower or Guarantors are permitted to sell pursuant to Section 13(a)(ii)
hereof) or of any other Loan Document or which shall otherwise have been
approved by the requisite Lenders pursuant to this Section 15. (r) Internal
Revenue Service Forms. At least five (5) Business Days prior to the first date
on which interest or fees are payable hereunder for the account of any Lender,
each Lender that is not incorporated under the laws of the United States of
America, or a state thereof, agrees that it will deliver to the Agent two duly
completed copies of United States Internal Revenue Service Form W-8 BEN or W-8
ECI or W-8 IMY or W-8 EXP or such other form as may be applicable and allowable
under the Internal Revenue Code and the regulations thereunder (collectively, a
"Withholding Form"), certifying in either case that such Lender is entitled to
receive payments under this Agreement and the Notes without deduction or
withholding of any United States federal income taxes. Each Lender which so
delivers a Withholding Form further undertakes to deliver to the Agent two
additional copies of such form (or a successor form) on or before the date that
such form expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent Withholding Form so delivered by it, and
such amendments thereto or extensions or renewals thereof as may be reasonably
requested by the Agent, in each case certifying that such Lender is entitled to
receive payments under this Agreement and the Notes without deduction or
withholding of any United States federal income taxes, unless an event
(including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such Withholding Forms inapplicable or which would
prevent such Lender from duly completing and delivering any such Withholding
Form with respect to it and such Lender advises the Agent that it is not capable
of receiving payments without any deduction or withholding of United States
federal income tax. 16. Exercise of Rights. No failure to exercise, and no delay
in exercising, on the part of the Agent or the Lenders, any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right. The rights of the Agent and the Lenders hereunder shall be in
addition to all other rights provided by law. -59- 17. Notices. Any notices or
other communications required or permitted to be given by this Agreement or any
other documents or instruments referred to herein must be given in writing
(which may be by bank wire, telecopy or similar writing) and shall be given to
the party to whom such notice or communication is directed at the address or
telecopy number of such party as follows: (a) BORROWER: 110 North Marienfeld,
Suite 465 Midland, Texas 79701 Facsimile (915)684-3905 Attention: Larry C.
Oldham, President (b) PLP: c/o PARALLEL PETROLEUM CORPORATION 110 North
Marienfeld, Suite 465 Midland, Texas 79701 Facsimile (915) 684-3905 Attention:
Larry C. Oldham, President (c) PLLC: 2325-B Renaissance Drive, Suite 10 Las
Vegas, Nevada 89119 Attention: David R. Hancock, President With copy to: Larry
C. Oldham 110 North Marienfeld, Suite 465 Midland, Texas 79701 Facsimile (915)
684-3905 (d) AGENT and LENDERS: c/o FIRST AMERICAN 1004 N. Big Spring, Suite 121
Midland, Texas 79701 Facsimile: (915) 687-1231 Attention: Frank K. Stowers,
Senior Vice President -60- Any such notice or other communication shall be
effective (a) if given by telecopy, when such telecopy is transmitted to the
telecopy number specified in this Section 17 and the appropriate answerback is
received or receipt is otherwise confirmed, (b) if given by mail, three (3) days
after deposit in the mails with first-class postage, prepaid, as addressed as
aforesaid or (c) if given by any other method, when delivered at the address
specified in this Section 17; provided, however, that notices to the Agent under
Sections 2, 3, 4 or 5 hereof shall not be effective until received. Any notice
required to be given to the Lenders shall be given to the Agent and distributed
to all Lenders by the Agent. 18. Expenses. The Borrower shall pay (i) all
reasonable and necessary out-of-pocket expenses of the Agent, including
reasonable fees and disbursements of special counsel for the Agent, in
connection with the preparation of this Agreement, any waiver or consent
hereunder or any amendment hereof or any Default or Event of Default or alleged
Default or Event of Default hereunder, (ii) all reasonable and necessary
out-of-pocket expenses of the Agent, including reasonable fees and disbursements
of special counsel for the Agent in connection with the preparation of any
participation agreement for a participant or participants or any amendment
thereof and (iii) if a Default or an Event of Default occurs, all reasonable and
necessary out-of-pocket expenses incurred by the Lenders, including reasonable
fees and disbursements of counsel, in connection with such Default and Event of
Default and collection and other enforcement proceedings resulting therefrom.
THE BORROWER AND GUARANTORS HEREBY ACKNOWLEDGE THAT COTTON, BLEDSOE, TIGHE &
DAWSON IS SPECIAL COUNSEL TO FIRST AMERICAN, AS AGENT AND AS A LENDER, UNDER
THIS AGREEMENT AND THAT IT IS NOT COUNSEL TO, NOR DOES IT REPRESENT THE BORROWER
OR GUARANTORS IN CONNECTION WITH THE TRANSACTIONS DESCRIBED IN THIS AGREEMENT.
The Borrower and Guarantors are relying on separate counsel in the transaction
described herein. The Borrower and Guarantors shall indemnify the Lenders
against any transfer taxes, document taxes, assessments or charges made by any
governmental authority by reason of the execution, delivery and filing of the
Loan Documents. The obligations of this Section 18 shall survive any termination
of this Agreement, the expiration of the Loans and the payment of all
indebtedness of the Borrower to the Lenders hereunder and under the Notes. 19.
Indemnity. The Borrower and Guarantors hereby, jointly and severally, agree to
indemnify the Agent, each Lender, their respective Affiliates, and each of their
directors, officers, and employees (the "Indemnified Parties") against all
losses, claims, damages, penalties, judgments, liabilities and expenses
(including, without limitation, all attorney's fees and expenses of litigation
or preparation therefor of any Indemnified Party) which any of them may pay or
incur arising out of or relating to this Agreement, the other Loan Documents,
the transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Loan hereunder even if any of the
foregoing arises out of the ordinary -61- negligence of the party seeking
indemnification except to the extent that they are determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the party seeking
indemnification. The indemnity set forth herein shall be in addition to any
other obligations or liabilities of the Borrower or Guarantors to any
Indemnified Party hereunder or at common law or otherwise, and shall survive any
termination of this Agreement, the expiration of the Loans and the payment of
all indebtedness of the Borrower to the Lenders hereunder and under the Notes.
THE PARTIES INTEND FOR THE PROVISIONS OF THIS SECTION TO APPLY TO AND PROTECT
EACH INDEMNIFIED PARTY FROM THE CONSEQUENCES OF ANY LIABILITY INCLUDING STRICT
LIABILITY IMPOSED OR THREATENED TO BE IMPOSED ON THE INDEMNIFIED PARTY AS WELL
AS FROM THE CONSEQUENCES OF ITS OWN NEGLIGENCE, WHETHER OR NOT THAT NEGLIGENCE
IS THE SOLE, CONTRIBUTING, OR CONCURRING CAUSE OF ANY CLAIM. 20. Non-Liability
of Lenders. The relationship between the Borrower and Guarantors on the one hand
and the Lenders and the Agent on the other hand shall be solely that of
borrower/guarantor and lender. Neither the Agent nor any Lender shall have any
fiduciary responsibility to the Borrower or Guarantors. Neither the Agent nor
any Lender undertakes any responsibility to the Borrower or Guarantors to review
or inform the Borrower or Guarantors of any matter in connection with any phase
of the Borrower's or Guarantors' businesses or operations. The Borrower and
Guarantors agree that neither the Agent nor any Lender shall have any liability
to the Borrower or Guarantors (whether sounding in tort, contract or otherwise)
for losses suffered by the Borrower or Guarantors in connection with, arising
out of, or in any way related to, the transactions contemplated and the
relationship established by this Agreement and the other Loan Documents, or any
act, omission or event occurring in connection therewith, unless it is
determined in a final non-appealable judgment by a court of competent
jurisdiction that such loss resulted from the gross negligence or willful
misconduct of the party from which recovery is sought. Neither the Agent nor any
Lender shall have any liability with respect to, and the Borrower and Guarantors
hereby waive, release and agree not to sue for, any special, indirect,
consequential or punitive damages suffered by the Borrower or Guarantors in
connection with, arising out of, or in any way related to this Agreement, the
Loan Documents or any transaction contemplated thereby. 21. Governing Law. THIS
AGREEMENT IS BEING EXECUTED AND DELIVERED, AND IS INTENDED TO BE PERFORMED, IN
MIDLAND, MIDLAND COUNTY, TEXAS, AND THE SUBSTANTIVE LAWS OF TEXAS SHALL GOVERN
THE VALIDITY, CONSTRUCTION, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT AND
ALL OTHER DOCUMENTS AND INSTRUMENTS REFERRED TO HEREIN, UNLESS OTHERWISE
SPECIFIED THEREIN. -62- 22. Invalid Provisions. If any provision of this
Agreement is held to be illegal, invalid, or unenforceable under present or
future laws effective during the term of this Agreement, such provisions shall
be fully severable and this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Agreement, and the remaining provisions of the Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement. 23. Maximum
Interest Rate. Regardless of any provisions contained in this Agreement or in
any other documents and instruments referred to herein, the Lenders shall never
be deemed to have contracted for or be entitled to receive, collect or apply as
interest on the Notes any amount in excess of the Maximum Rate, and in the event
any Lender ever receives, collects or applies as interest any such excess, or if
an acceleration of the maturities of any Notes or if any prepayment by the
Borrower results in the Borrower having paid any interest in excess of the
Maximum Rate, such amount which would be excessive interest shall be applied to
the reduction of the unpaid principal balance of the Notes for which such excess
was received, collected or applied, and, if the principal balance of such Note
is paid in full, any remaining excess shall forthwith be paid to the Borrower.
All sums paid or agreed to be paid to the Lenders for the use, forbearance or
detention of the indebtedness evidenced by the Notes and/or this Agreement
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full term of such indebtedness until payment
in full so that the rate or amount of interest on account of such indebtedness
does not exceed the Maximum Rate. In determining whether or not the interest
paid or payable under any specific contingency exceeds the Maximum Rate of
interest permitted by law, the Borrower and the Lenders shall, to the maximum
extent permitted under applicable law, (i) characterize any non-principal
payment as an expense, fee or premium, rather than as interest; and (ii) exclude
voluntary prepayments and the effect thereof; and (iii) compare the total amount
of interest contracted for, charged or received with the total amount of
interest which could be contracted for, charged or received throughout the
entire contemplated term of the Note at the Maximum Rate. For purposes of
Section 303 of the Texas Finance Code, to the extent applicable to any Lender or
Agent, Borrower agrees that the Maximum Rate shall be the "weekly ceiling" as
defined in said Chapter, provided that such Lender or Agent, as applicable, may
also rely, to the extent permitted by applicable laws of the State of Texas and
the United States of America, on alternative maximum rates of interest under the
Texas Finance Code or other laws applicable to such Lender or Agent from time to
time if greater. 24. Amendments. This Agreement may be amended only by an
instrument in writing executed by an authorized officer of the party against
whom such amendment is sought to be enforced. No modification or waiver of any
provision of the Loan Documents, including this Agreement, or the Notes nor
consent to departure therefrom, shall be effective unless in -63- writing signed
by Borrower and/or Guarantors, as applicable, and Majority Lenders (or by Agent
on behalf of Majority Lenders) subject to the additional requirements of Section
15(f) hereof, to the extent applicable. No such consent or waiver shall extend
beyond the particular case and purpose involved. No notice or demand given in
any case shall constitute a waiver of the right to take other action in the
same, similar or other circumstances without such notice or demand. No amendment
of any provision of this Agreement relating to the Agent shall be effective
without the written consent of the Agent. 25. Multiple Counterparts. This
Agreement may be executed in a number of identical separate counterparts, each
of which for all purposes is to be deemed an original, but all of which shall
constitute, collectively, one agreement. No party to this Agreement shall be
bound hereby until a counterpart of this Agreement has been executed by all
parties hereto. 26. Conflict. In the event any term or provision hereof is
inconsistent with or conflicts with any provision of the Loan Documents, the
terms or provisions contained in this Agreement shall be controlling. 27.
Survival. All covenants, agreements, undertakings, representations and
warranties made in the Loan Documents, including this Agreement, the Notes or
other documents and instruments referred to herein shall survive all closings
hereunder and shall not be affected by any investigation made by any party. 28.
Parties Bound. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors, assigns, heirs, legal
representatives and estates, provided, however, that neither the Borrower nor
the Guarantors may, without the prior written consent of all of the Lenders,
assign any rights, powers, duties or obligations hereunder. 29. Assignments and
Participations. (a) Each Lender shall have the right to sell, assign or transfer
all or any part of its Note or Notes, its Commitment and its rights and
obligations hereunder to one or more Affiliates, Lenders, financial
institutions, pension plans, insurance companies, investment funds, or similar
Persons who are Eligible Assignees or to a Federal Reserve Bank; provided, that
each sale, assignment or transfer (other than to an Affiliate, a Lender or a
Federal Reserve Bank) shall require the consent of Agent and the Borrower, which
consents will not be unreasonably withheld; provided, however, that if an Event
of Default has occurred and is continuing, the consent of the Borrower shall not
be required. Any such assignee, transferee or recipient shall have, to the
extent of such sale, assignment, or transfer, the same rights, benefits and
obligations as it would if it were such Lender and a holder of such Note,
Commitment and rights and obligations, including, without limitation, the right
to vote on decisions requiring consent or approval -64- of all Lenders or
Majority Lenders and the obligation to fund its Commitment; provided, that (1)
each such sale, assignment, or transfer (other than to an Affiliate, a Lender or
a Federal Reserve Bank) shall be in an aggregate principal amount not less than
$5,000,000, (2) each remaining Lender shall at all times maintain its Commitment
then outstanding in an aggregate principal amount at least equal to $5,000,000;
(3) each such sale, assignment or transfer shall be of a Pro Rata portion of
such Lender's Commitment, (4) no Lender may offer to sell its Note or Notes,
Commitment, rights and obligations or interests therein in violation of any
securities laws; and (5) no such assignments (other than to a Federal Reserve
Bank) shall become effective until the assigning Lender and its assignee
delivers to Agent and Borrower an Assignment and Acceptance and the Note or
Notes subject to such assignment and other documents evidencing any such
assignment. An assignment fee in the amount of $2,500 for each such assignment
(other than to an Affiliate, a Lender or the Federal Reserve Bank) will be
payable to Agent by assignor or assignee. Within five (5) Business Days after
its receipt of copies of the Assignment and Acceptance and the other documents
relating thereto and the Note or Notes, the Borrower shall execute and deliver
to Agent (for delivery to the relevant assignee) a new Note or Notes evidencing
such assignee's assigned Commitment and if the assignor Lender has retained a
portion of its Commitment, a replacement Note in the principal amount of the
Commitment retained by the assignor (except as provided in the last sentence of
this paragraph (a) such Note or Notes to be in exchange for, but not in payment
of, the Note or Notes held by such Lender). On and after the effective date of
an assignment hereunder, the assignee shall for all purposes be a Lender, party
to this Agreement and any other Loan Document executed by the Lenders and shall
have all the rights and obligations of a Lender under the Loan Documents, to the
same extent as if it were an original party thereto, and no further consent or
action by Borrower, Lenders or the Agent shall be required to release the
transferor Lender with respect to its Commitment assigned to such assignee and
the transferor Lender shall henceforth be so released. (b) Each Lender shall
have the right to grant participations in all or any part of such Lender's Notes
and Commitment hereunder to one or more pension plans, investment funds,
insurance companies, financial institutions or other Persons, provided, that:
(i) each Lender granting a participation shall retain the right to vote
hereunder, and no participant shall be entitled to vote hereunder on decisions
requiring consent or approval of Lenders or Majority Lenders (except as set
forth in (iii) below); (ii) in the event any Lender grants a participation
hereunder, such Lender's obligations under the Loan Documents shall remain
unchanged, such Lender shall remain solely responsible to the other -65- parties
hereto for the performance of such obligations, such Lender shall remain the
holder of any such Note or Notes for all purposes under the Loan Documents, and
Agent, each Lender and Borrower shall be entitled to deal with the Lender
granting a participation in the same manner as if no participation had been
granted; and (iii) no participant shall ever have any right by reason of its
participation to exercise any of the rights of Lenders hereunder, except that
any Lender may agree with any participant that such Lender will not, without the
consent of such participant (which consent may not be unreasonably withheld)
consent to any amendment or waiver requiring approval of all Lenders. (c) It is
understood and agreed that any Lender may provide to assignees and participants
and prospective assignees and participants financial information and reports and
data concerning Borrower's properties and operations which was provided to such
Lender pursuant to this Agreement, provided, that each recipient thereto has
first agreed, for the benefit of Borrower and Guarantors, to hold such
information, reports and data in confidence on the terms set out in Section
12(j) hereof. (d) Upon the reasonable request of either Agent or Borrower, each
Lender will identify those to whom it has assigned or participated any part of
its Notes and Commitment, and provide the amounts so assigned or participated.
30. Choice of Forum: Consent to Service of Process and Jurisdiction. THE
OBLIGATIONS OF BORROWER AND GUARANTORS UNDER THE LOAN DOCUMENTS ARE PERFORMABLE
IN MIDLAND COUNTY, TEXAS. ANY SUIT, ACTION OR PROCEEDING AGAINST THE BORROWER OR
EITHER GUARANTOR WITH RESPECT TO THE LOAN DOCUMENTS OR ANY JUDGMENT ENTERED BY
ANY COURT IN RESPECT THEREOF, MAY BE BROUGHT IN THE COURTS OF THE STATE OF
TEXAS, COUNTY OF MIDLAND, OR IN THE UNITED STATES COURTS LOCATED IN MIDLAND
COUNTY, TEXAS AND THE BORROWER AND EACH GUARANTOR HEREBY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF SUCH COURTS FOR THE PURPOSE OF ANY SUCH SUIT,
ACTION OR PROCEEDING. THE BORROWER AND EACH GUARANTOR HEREBY IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN ANY SUIT, ACTION OR PROCEEDING IN SAID COURT
BY THE MAILING THEREOF BY LENDER BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO THE BORROWER, AT THE ADDRESS FOR NOTICES AS PROVIDED IN SECTION 17.
THE BORROWER AND EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO -66- ANY LOAN DOCUMENT BROUGHT IN THE
COURTS LOCATED IN THE STATE OF TEXAS, COUNTY OF MIDLAND, AND HEREBY FURTHER
IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. 31. Waiver of Jury
Trial. BORROWER AND EACH GUARANTOR HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. 32. Other Agreements. THIS WRITTEN CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. 33. Financial Terms. All accounting terms used in this Agreement which
are not specifically defined herein shall be construed in accordance with GAAP.
34. Communications Via Internet. Borrower and Guarantors hereby authorize the
Agent and each Lender and their respective counsel, engineers and advisors to
communicate and transfer documents and other information (including confidential
information) concerning this transaction or Borrower and Guarantors and the
Collateral or the business affairs of Borrower and Guarantors via the internet
or other electronic communication without regard to the lack of security of such
communications. 35. Amendment and Restatement. This Agreement amends and
restates in its entirety that certain Loan Agreement dated January 25, 2002, by
and between Borrower and First American, as amended by First Amendment to Loan
Agreement dated March 29, 2002. [THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT
BLANK] -67- IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the day and year first above written. BORROWER: PARALLEL
PETROLEUM CORPORATION, a Delaware corporation By:_____________________________
Larry C. Oldham President GUARANTORS: PARALLEL, L.P., a Texas limited
partnership By:Parallel Petroleum Corporation, Its General Partner By:
____________________________ Larry C. Oldham President PARALLEL, L.L.C., a
Delaware limited liability company By: ____________________________ David R.
Hancock President -68- LENDERS: COMMITMENT PERCENTAGE FIRST AMERICAN BANK, SSB,
AS OF EFFECTIVE DATE: a state savings bank 100% By: Frank K. Stowers Senior Vice
President -69-